Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT

This RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT (as amended, supplemented,
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”) is made and entered into as of January 24, 2017, by and among
(i) Goodman Networks Inc., (“Goodman”), Goodman Network Services, LLC, Minnesota
Digital Universe, Inc., Multiband Corporation, Multiband EWM, Inc., Multiband
EWS, Inc., Multiband Field Services, Incorporated, Multiband MDU Incorporated,
Multiband Special Purpose, LLC, and Multiband Subscriber Services, Inc.
(collectively, the “Company”); (ii) the undersigned beneficial holders, or
investment advisors or managers for the account of beneficial holders (the
“Noteholders,” and together with their respective successors and permitted
assigns and any subsequent Noteholder that becomes party hereto in accordance
with the terms hereof, the “Consenting Noteholders”), of the 12.125% Senior
Secured Notes due 2018 (the “Secured Notes”); and (iii) the undersigned
stockholders of Goodman (collectively, such stockholders, together with any
applicable affiliates, the “Consenting Equityholders” and each a “Consenting
Equityholder”). As used herein, “Required Consenting Noteholders” shall mean two
or more Consenting Noteholders that indirectly or directly hold or control at
least 50.1 percent of the aggregate principal amount of Secured Notes (as
defined below) held by all of the Consenting Noteholders as of any date of
determination. As used herein, “Required Consenting Equityholders” shall mean
two or more Consenting Equityholders that indirectly or directly hold or control
at least 40.1 percent of the outstanding shares of common stock held by all of
the Consenting Equityholders. The Company, the Consenting Noteholders, and the
Consenting Equityholders, and any subsequent person or entity that becomes a
party hereto in accordance with the terms hereof, are referred herein as the
“Parties” and individually as a “Party.”

RECITALS

WHEREAS, Goodman issued, and certain of the entities comprising the Company
guaranteed, the Secured Notes pursuant to that certain Indenture, dated as of
June 23, 2011, by and among Goodman and Wells Fargo Bank, National Association,
as indenture trustee (together with any successors thereto, the “Indenture
Trustee,” and such indenture, the “Base Indenture”) and as supplemented by
(a) that certain First Supplemental Indenture, dated as of May 22, 2013, by and
among Goodman and the Indenture Trustee (the “First Supplemental Indenture”) and
(b) that Second Supplemental Indenture, dated as of September 30, 2013, by and
among Goodman, certain of the entities comprising the Company as guarantor
subsidiaries, and the Indenture Trustee (the “Second Supplemental Indenture,”
and together with the Base Indenture and the First Supplemental Indenture, the
“Indentures”);

WHEREAS, each Consenting Noteholder is the holder of a Claim (as defined in
section 101(5) of title 11 of the United States Code (the “Bankruptcy Code”))
arising out of, or related to, the Indentures and the Secured Notes
(collectively, the “Secured Notes Claims”);

WHEREAS, as of the date hereof, the Consenting Noteholders collectively hold
75.49% of the aggregate outstanding principal amount of the Secured Notes;

WHEREAS, the Consenting Equityholders collectively own 80.2% of the outstanding
shares of common stock of Goodman, par value $0.01 per share, as calculated on a
fully diluted



--------------------------------------------------------------------------------

basis (including any warrants, options, calls or other rights to purchase or
subscribe for common stock or voting securities of Goodman or other securities
or interests exercisable, exchangeable or convertible into any equity interests
or voting securities of Goodman, collectively, the “Equity Interests”);

WHEREAS, the Parties desire to implement a financial restructuring of the
existing indebtedness and equity of the Company, in accordance with the terms
set forth in the term sheet annexed hereto as Exhibit A (the “Term Sheet,” and
such restructuring, the “Restructuring”),1 which will be implemented through a
prepackaged Chapter 11 plan of reorganization on terms consistent with the terms
and conditions set forth in this Agreement and the Term Sheet (the “Plan”), by
commencing cases (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the Northern District of Texas
(the “Bankruptcy Court”);

WHEREAS, this Agreement and the Term Sheet are the product of arm’s-length,
good-faith discussions between the Parties and their respective professionals;
and

WHEREAS, the Parties, subject to the terms and conditions of this Agreement,
desire to express to each other their mutual support and commitment in respect
of the matters discussed herein and in the Term Sheet and the Definitive
Documents (as defined below).

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

1. Agreement Effectiveness.

This Agreement shall become effective and binding upon each of the Parties (the
“Agreement Effective Date”) at the time at which: (a) the Company shall have
executed and delivered counterpart signature pages of this Agreement to Akin
Gump Strauss Hauer & Feld LLP (“Akin”), as counsel to the Consenting
Noteholders; (b) the Company shall have paid (i) all reasonable and documented
out-of-pocket expenses and fees due to Akin and Greenhill & Co., LLC
(“Greenhill”) incurred to date in connection with the Restructuring shall have
been paid, an additional prepetition retainer in the amount of $400,000 shall
have been paid to Akin, and the Company shall have withdrawn its termination of
Akin and Greenhill pursuant to letters dated August 2, 2016 and shall have
reinstated Akin and Greenhill on the terms set forth in their respective
engagement letters (the “Consenting Noteholder Engagement Letters”); (c) the
Consenting Noteholders holding at least 66.67% in the aggregate principal amount
of the Secured Notes outstanding under the Indentures shall have executed and
delivered to Kirkland & Ellis LLP (“K&E”), as counsel to the Company,
counterpart signature pages of this Agreement; and (d) each of the Consenting
Equityholders shall have executed and delivered to K&E, as counsel to the
Company, and to Akin, as counsel to the Consenting Noteholders, counterpart
signature pages of this Agreement.

 

1  Capitalized terms not otherwise defined herein have the meaning set forth in
the Term Sheet.

 

2



--------------------------------------------------------------------------------

2. Term Sheet.

The Term Sheet is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein, and may be amended only in
accordance with this Agreement. The Term Sheet sets forth the material terms and
conditions of the transactions contemplated by the Chapter 11 Cases and the Plan
(collectively, and as implemented pursuant to the Definitive Documents, the
“Restructuring Transactions”) and is supplemented by the terms and conditions of
this Agreement. In the event of any inconsistency between the Term Sheet and
this Agreement, this Agreement shall control, and in the event of any
inconsistency between the Term Sheet, the Plan, and this Agreement, the Plan
shall control.

3. Agreements of the Consenting Noteholders.

Each of the Consenting Noteholders agrees, severally and not jointly, from the
Agreement Effective Date through the termination of this Agreement according to
the terms set forth herein (the “Restructuring Support Period”), to support the
Restructuring Transactions and to act in good faith and take all reasonable
actions necessary to consummate the Restructuring in a timely manner, including
the following (each covenant to be performed severally and not jointly):

(a) Each Consenting Noteholder agrees (i) to support and take all actions
reasonably necessary to support consummation of the Restructuring and the Plan;
provided that no such support or actions shall require or obligate any
Consenting Noteholder to pay any consideration or incur any expenses, fees, or
costs (other than fees and expenses for which the Company is liable pursuant to
Section 4(a)(ix)), (ii) not to take any actions inconsistent with the
Restructuring, this Agreement, the Term Sheet, or the Plan, and (iii) not to
object to, delay, impede, or take any other action to interfere with the
Restructuring Transactions, or propose, file, support, or vote for any
restructuring, workout, or chapter 11 plan for any entity comprising the Company
other than the Restructuring Transactions.

(b) Each Consenting Noteholder agrees to (i) timely vote or cause to be voted
(if solicited to do so and by the applicable deadline for doing so) its Secured
Notes Claims to accept the Plan by delivering its duly executed and completed
ballot or ballots, as applicable, accepting the Plan on a timely basis following
commencement of the solicitation of acceptances of the Plan in accordance with
sections 1125(g) and 1126 of the Bankruptcy Code, (ii) not change or withdraw
such vote (or cause or direct such vote to be changed or withdrawn); provided,
however, that such vote may upon written notice to the Company and the other
Parties, be revoked (and, upon such revocation, such vote shall be deemed void
ab initio) immediately by any Consenting Noteholder at any time following the
occurrence of a Termination Event, (iii) timely vote (or cause to be voted) its
Secured Notes Claims against, and shall not directly or indirectly, through any
person or entity, seek, solicit, propose, support, assist, engage in
negotiations in connection with or participate in the formulation, preparation,
filing or prosecution of, any plan, plan proposal, restructuring proposal, offer
of dissolution, winding up, liquidation, sale or disposition, reorganization,
merger or restructuring of the Company other than the Plan, or take any other
action that is inconsistent with or that would reasonably be expected to
prevent, interfere with, delay or impede the solicitation of votes on the Plan,
approval of the disclosure statement in connection with the Plan (the
“Disclosure Statement”),

 

3



--------------------------------------------------------------------------------

and the confirmation and consummation of the Plan; (iv) not “opt out” of or
object to any releases or exculpation provided under the Plan (and, to the
extent required by such ballot, affirmatively “opt in” to such releases and
exculpation); and (v) not direct or otherwise instruct the Indenture Trustee to
(A) directly or indirectly oppose or object to the approval of the Disclosure
Statement, confirmation of the Plan, and/or consummation of the Plan, and
(B) exercise any remedies under the Indenture to the extent that such actions
would be materially adverse to the Restructuring and the Plan.

(c) During the Restructuring Support Period, each Consenting Noteholder will
forbear from the exercise of any and all Enforcement Actions (as defined below)
arising solely on account of the Specified Defaults (as defined below);
provided, however, that (i) nothing in this Agreement shall require any
Consenting Noteholder to provide any indemnity to the Indenture Trustee,
(ii) upon termination of the Restructuring Support Period, subject to the terms
of the Plan and the Confirmation Order, each Consenting Noteholder shall be free
to exercise any or all rights, remedies or claims arising as a result of any
breach or default under the Indenture or the Secured Notes by any entity
comprising the Company, including on account of a Specified Default and
(iii) except as expressly set forth herein, this Agreement shall not operate as
a waiver, amendment or modification of the Indenture or the Secured Notes. As
used herein, “Enforcement Actions” means (i) commencement or pursuit of any
legal or other action or proceeding against any entity comprising the Company in
order to collect any or all of the obligations under the Indentures,
(ii) foreclosure or other realization on any or all of the Collateral (as
defined in the Indentures), or appropriation, set-off and application to the
payment of any or all of the obligations of the Company under the Indentures,
and (iii) the taking of any other enforcement action or other exercise of any or
all rights and remedies in order to collect any or all of the obligations under
the Indentures or any other claims. As used herein, “Specified Defaults” means
(i) an Event of Default (as defined in the Indentures) arising under the
Indentures as a result of the failure to pay interest due with respect to the
Secured Notes on January 1, 2017, and (ii) any and all Events of Default arising
under the Indentures as a direct result of commencement of the Chapter 11 Cases
in accordance with the terms of this Agreement, or the Company’s actions taken
in accordance with the terms of this Agreement, the Plan, and the overall
Restructuring. To the extent necessary and as reasonably requested by the
Company, each Consenting Noteholder agrees to take any and all action required
under the Indentures to direct or otherwise instruct the Indenture Trustee to
forbear from the exercise of any and all Enforcement Actions relating to the
Specified Defaults or as otherwise required for the consummation of the
Restructuring and the Chapter 11 Plan as set forth herein, the Term Sheet, and
the Plan. In addition, each of the Parties hereby agrees that, other than as
expressly set forth in this Section 3(c), nothing in this Agreement, or the
performance of any Consenting Noteholder of its obligations hereunder,
constitutes or shall be deemed to constitute a waiver of any of the rights or
remedies available to any Consenting Noteholder under the Indenture or the
Secured Notes or, any applicable law, all of which are hereby reserved.

(d) Each Consenting Noteholder agrees to (i) support and take all actions
necessary or reasonably requested by the Company to facilitate the solicitation
of votes on the Plan, approval of customary first-day relief, the Disclosure
Statement, and confirmation and consummation of the Plan, and (ii) not take any
other action that is materially inconsistent with, or that would delay or
obstruct the proposal, solicitation, approval, confirmation, and consummation,
as applicable, of customary first-day relief, including any order relating to
the use of cash collateral

 

4



--------------------------------------------------------------------------------

(the “Cash Collateral Order”), which order shall be acceptable to the Consenting
Noteholders, the Disclosure Statement, and/or the Plan. Notwithstanding the
foregoing, nothing in this Agreement shall (i) be construed to prohibit any
Party from contesting whether any matter or action is a breach of, or is
inconsistent with, this Agreement, the Term Sheet or the Definitive Documents,
(ii) be construed to prohibit any Party from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as, from the
Agreement Effective Date until the occurrence of a Termination Event applicable
to such Party, such appearance and the positions advocated in connection
therewith are not for the purpose of hindering, delaying, or preventing the
consummation of the transactions contemplated by this Agreement, the Term Sheet
and the Definitive Documents or (iii) impair or waive the rights of any party to
(x) assert or raise any objection permitted under this Agreement (1) in
connection with any hearing on confirmation of the Plan or (2) in the Bankruptcy
Court, or (y) prevent such Party from enforcing this Agreement against any other
Party.

(e) To the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the transactions contemplated herein, each
Consenting Noteholder agrees to negotiate in good faith appropriate additional
or alternative provisions to address any such impediment.

(f) Each Consenting Noteholder agrees that, for the duration of the
Restructuring Support Period, such Consenting Noteholder shall not sell,
transfer, loan, issue, pledge, hypothecate, assign or otherwise dispose of
(each, a “Transfer”) in whole or in part, any of the Secured Notes Claims unless
the transferee thereof either (i) is a Consenting Noteholder or (ii) prior to
such Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Noteholder and to be bound by all of the terms of this Agreement
applicable to Consenting Noteholders (including with respect to any and all
claims or interests it already may hold against or in the Company prior to such
Transfer, which are already subject to this Agreement) by executing a joinder
agreement, a form of which is attached hereto as Exhibit B (a “Joinder
Agreement”), and delivering an executed copy thereof within two (2) business
days of execution, to (A) K&E, as counsel to the Company and (B) Akin, as
counsel to the Consenting Noteholders, in which event (1) the transferee
(including the Consenting Noteholder transferee, if applicable) shall be deemed
to be a Consenting Noteholder hereunder to the extent of such transferred rights
and obligations and (2) the transferor shall be deemed to relinquish its rights
(and be released from its obligations) under this Agreement with respect to the
Secured Notes Claims transferred. Each Consenting Noteholder agrees that any
Transfer of any Secured Notes Claims that does not comply with the terms and
procedures set forth herein shall be deemed void ab initio, and the Company and
each other Consenting Noteholder shall have the right to enforce the voiding of
such Transfer. Notwithstanding the foregoing, during the Restructuring Support
Period, a Consenting Noteholder may offer, sell or otherwise Transfer any or all
of its Secured Notes Claims to any entity that, as of the date of Transfer,
controls, is controlled by or is under common control with such Consenting
Noteholder; provided, however, that such entity shall automatically be subject
to the terms of this Agreement and deemed a Party hereto and shall execute a
Joinder Agreement hereto.

(g) Notwithstanding the foregoing, (i) any Consenting Noteholder may Transfer
(by purchase, sale, assignment, participation or otherwise) any right, title or
interest in such Secured Notes Claims against the Company to an entity that is
acting in its capacity as a Qualified

 

5



--------------------------------------------------------------------------------

Marketmaker2 without the requirement that the Qualified Marketmaker be or become
a Consenting Lender; provided, that the Qualified Marketmaker subsequently
Transfers (by purchase, sale, assignment, participation or otherwise) the right,
title or interest in such Secured Notes Claims against the Company to a
transferee that is or becomes a Consenting Noteholder by executing a Joinder
Agreement and (ii) to the extent that a Consenting Noteholder is acting in its
capacity as a Qualified Marketmaker, it may transfer (by purchase, sale,
assignment, participation or otherwise) any right, title or interest in such
Secured Notes Claims against the Company that the Qualified Marketmaker acquires
from a holder of the Secured Notes Claims that is not a Consenting Noteholder,
without the requirement that the transferee be or become a Consenting
Noteholder.

(h) Notwithstanding anything to the contrary in this Agreement, this Agreement
shall in no way be construed to preclude any Consenting Noteholder from
acquiring additional Secured Notes Claims, loans or other claims; provided that
to the extent that any Consenting Noteholder (i) acquires additional Secured
Notes Claims, (ii) holds or acquires any other claims against the Company
entitled to vote on the Plan, or (iii) holds or acquires any equity interests in
the Company entitled to vote on the Plan, then, in each case, each such
Consenting Noteholder shall promptly notify K&E and Akin, and each such
Consenting Noteholder agrees that such Secured Notes Claims or other claims or
equity interests shall be subject to this Agreement immediately upon purchase
whether or not the foregoing notice provision is satisfied and for the duration
of the Restructuring Support Period.

For the avoidance of doubt, this Section 3 shall not impose any obligation on
the Company to issue any “cleansing” letter or otherwise publicly disclose
information for the purpose of enabling a Consenting Noteholder to Transfer any
Secured Notes Claims.

4. Agreements of the Company.

(a) Affirmative Covenants. The Company agrees, for the duration of the
Restructuring Support Period, to:

(i) use its commercially reasonable efforts to implement the Restructuring
Transactions in accordance with the applicable milestones set forth on Exhibit C
hereto (collectively, the “Milestones”), which Milestones may only be amended in
accordance with Section 9 of this Agreement;

(ii) (A) support and take all reasonable actions necessary to facilitate the
implementation, solicitation, confirmation and consummation of the Restructuring
Transactions and (B) not take any action that is inconsistent with, or that
would reasonably be expected to prevent, interfere with, delay or impede the
approval of the Disclosure Statement, the solicitation of votes on the Plan, and
the confirmation and consummation of the Plan;

 

2  For the purposes of this Section 3(g), a “Qualified Marketmaker” means an
entity that (a) holds itself out to the market as standing ready in the ordinary
course of its business to purchase from customers and sell to customers claims
against the Company and its affiliates (including debt securities or other debt)
or enter with customers into long and short positions in claims against the
Company and its affiliates (including debt securities or other debt), in its
capacity as a dealer or market maker in such claims against the Company and its
affiliates and (b) is in fact regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).

 

6



--------------------------------------------------------------------------------

(iii) provide draft copies of all “first day” motions the Company intends to
file with the Bankruptcy Court to Akin, as counsel to the Consenting
Noteholders, at least three (3) business days prior to the date when the Company
intends to file such document and shall consult in good faith with Akin
regarding comments to the form and substance of any such proposed filing with
the Bankruptcy Court. The Company will use commercially reasonable efforts to
provide draft copies of all other material pleadings that the Company intends to
file with the Bankruptcy Court to Akin within a reasonable time, but in no event
less than 48 hours (or as soon as reasonably practicable given the
circumstances), prior to filing such pleading and shall consult in good faith
with Akin regarding the form and substance of any such proposed pleading;

(iv) file on the Petition Date such first day motions and pleadings that are
reasonably acceptable, in form and substance, to Akin, as counsel to the
Consenting Noteholders; provided, however, that the Cash Collateral Order shall
be acceptable to the Consenting Noteholders;

(v) use commercially reasonable efforts to timely file with the Bankruptcy Court
a formal written objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (1) directing the appointment of an
examiner with expanded powers or a trustee, (2) converting any of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (3) dismissing any of the
Chapter 11 Cases, or (4) modifying or terminating the Company’s exclusive right
to file and/or solicit acceptances of a plan of reorganization;

(vi) to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated
herein, negotiate in good faith appropriate additional or alternative provisions
to address any such impediment;

(vii) subject to the rights set forth in Section 19 of this Agreement, cease and
cause to be terminated any ongoing solicitation, discussions and/or negotiations
with respect to any plan of reorganization, proposal, offer, dissolution,
winding up, liquidation, reorganization, merger, consolidation, equity and/or
debt investment, business combination, joint venture, partnership, sale of
assets or restructuring of the Company other than as contemplated pursuant to
the Plan (an “Alternative Proposal”);

(viii) from and after the date hereof and until the consummation of the
Restructuring, operate the business of the Company in the ordinary course and
consistent with past practice, other than as contemplated in this Agreement or
consistent with effectuating the Plan and (a) keep the Consenting Noteholders
reasonably informed about the material operations of the Company, including,
without limitation, by making the Company’s senior management team and the
Company’s advisors available for telephone conferences to be held weekly or at
such other intervals as indicated by the Required Consenting Noteholders, and
providing information regarding (1) material business conversations with primary
customers, (2) merger or other acquisition proposals and material developments
with respect to such proposals, subject to any non-disclosure agreements
applicable to such proposals; provided, that the Company shall

 

7



--------------------------------------------------------------------------------

use commercially reasonable efforts to ensure that any such non-disclosure
agreements permit disclosure to the Consenting Noteholders and, to the extent
that such non-disclosure agreements do not expressly permit the Company to
provide information regarding material developments with respect to merger or
other acquisition proposals, that the Company shall use commercially reasonable
efforts to obtain a waiver from the counter party to such non-disclosure
agreement to permit the Company to share such information with the Consenting
Noteholders, (3) material correspondence with any taxing authority, (4) any
material correspondence with applicable state and federal MBE certification
organizations, (5) any written correspondence and information regarding any
material conversations with Dycom Industries, Inc. (“Dycom”) or any of Dycom’s
affiliates in relation to the transactions contemplated by that certain Asset
Purchase Agreement (as amended, the “Dycom APA”), dated as of June 2, 2016,
between Dycom and Goodman, and any other documents executed in connection with
the Dycom APA or the transactions contemplated thereby, including any claims for
indemnification or retention of escrowed proceeds; (6) any material developments
with respect to the negotiation of the Credit Facility (as defined in the Term
Sheet) or any other discussions the Company has with any third party regarding
such third party providing financing to the Company; and (7) the occurrence of
any event which would have required the Company to file an Current Report on
Form 8-K with the SEC if such event had occurred prior to the date hereof and
(b) provide the Consenting Noteholders such information regarding the operations
of the Company or the Restructuring as the Consenting Noteholders may reasonably
request from time to time;

(ix) pay all reasonable and documented out-of-pocket expenses and fees of
(1) the Consenting Noteholders in connection with the Restructuring, including,
without limitation, reasonable and documented out-of-pocket expenses and fees of
Akin, Greenhill and all fees and expenses of one local counsel in accordance
with the terms of the applicable Consenting Noteholder Engagement Letter, with
any balance(s) paid on the Plan Effective Date (as defined in Exhibit C hereto),
including, for the avoidance of doubt, the Transaction Fee (as defined in the
Greenhill Engagement Letter), provided, however, that prior to the Petition
Date, the Company shall pay all reasonable and documented fees and out-of-pocket
expenses of Akin and Greenhill accrued as of such time and (2) the Indenture
Trustee, including reasonable and documented fees and disbursements of its
counsel; and

(x) use commercially reasonable efforts to obtain any required regulatory and/or
third-party approvals for the Restructuring, if any.

(b) Negative Covenants. The Company agrees that, for the duration of the
Restructuring Support Period, the Company shall not do or permit to occur any of
the following without the prior written consent of the Required Consenting
Noteholders:

(i) take any action inconsistent with, or omit to take any action required by,
this Agreement or the Term Sheet;

(ii) (A) object to or otherwise commence any proceeding opposing any of the
terms of this Agreement (including the Term Sheet), or (B) commence any
proceeding or prosecute, join in, or otherwise support any action to oppose,
object to, or delay implementation, confirmation, or consummation of the Plan;

 

8



--------------------------------------------------------------------------------

(iii) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the Secured Notes Claims, or otherwise
materially and adversely affects the rights of the Consenting Noteholders
(solely in their capacity as holders of the Secured Notes);

(iv) incur or suffer to exist any material indebtedness, except for
(x) indebtedness existing and outstanding immediately prior to the date hereof,
trade payables, and liabilities arising and incurred in the ordinary course of
business, and (y) indebtedness arising under or permitted by the Cash Collateral
Order;

(v) incur any material liens or security interests, except in the ordinary
course of business or as permitted under the Cash Collateral Order;

(vi) subject to the rights set forth in Section 19 of this Agreement, directly
or indirectly, seek, solicit, negotiate, support, engage, initiate or
participate in any discussions relating to, or enter into any agreements
relating to, or provide any information about the Company for the purpose of
entering into, any Alternative Proposal nor shall the Company solicit or direct
any person or entity, including, without limitation, any shareholder, member of
the board of directors of the Company or any holder of equity in the Company to
undertake any of the foregoing;

(vii) make or declare any dividends, distributions or other payments on account
of its equity;

(viii) enter into any employment agreement or other agreement (other than form
offer letters with respect to new hires) providing for compensation or benefits
to any employee of or consultant to the Company with total compensation in
excess of $250,000 per year or the entry into any settlement or severance
arrangement or agreement with any former employee of or consultant to the
Company who received total compensation in excess of $250,000 during such
employee’s last 12 months of employment with the Company, other than with
respect to employment agreements expressly contemplated by the Term Sheet, in
each case, in substantially the form previously delivered to Akin; and

(ix) enter into any new affiliated transactions or make any payments to any of
its affiliates, other than with respect to employment agreements expressly
contemplated by the Term Sheet and the affiliate transactions listed on
Exhibit D, in each case, in substantially the form previously delivered to Akin.

5. Agreements of the Consenting Equityholders.

Each of the Consenting Equityholders agrees, severally and not jointly, and, for
the duration of the Restructuring Support Period, to support the Restructuring
Transactions and to act in good faith and take all reasonable actions necessary
to consummate the Restructuring in a timely manner. In furtherance of the
foregoing and not in any way in limitation of the precluding sentence, each of
the Consenting Equityholders agrees, severally and not jointly, for the duration
of the Restructuring Support Period to:

(a) Each Consenting Equityholder agrees to (i) support and take all reasonable
actions necessary to facilitate the implementation, solicitation, confirmation
and consummation of the Restructuring and the Plan and (ii) not take any action
that is inconsistent with the Restructuring, this Agreement, the Term Sheet or
the Plan and (iii) not object to, delay, impede, or take any other action to
interfere with the Restructuring Transactions, or propose, file, support, or
vote for any restructuring, workout, or Chapter 11 plan for any entity
comprising the Company other than the Restructuring Transactions.

 

9



--------------------------------------------------------------------------------

(b) Each Consenting Equityholder agrees to (i) timely vote or cause to be voted
(if solicited to do so and by the applicable deadline for doing so) its Equity
Interests to accept the Plan by delivering its duly executed and completed
ballot or ballots, as applicable, accepting the Plan on a timely basis following
commencement of the solicitation of acceptances of the Plan in accordance with
sections 1125(g) and 1126 of the Bankruptcy Code, (ii) not change or withdraw
such vote (or cause or direct such vote to be changed or withdrawn); provided,
however, that such vote may be revoked upon written notice to the Company (and,
upon such revocation, deemed void ab initio) immediately by any Consenting
Equityholder at any time following the occurrence of a Termination Event,
(iii) timely vote (or cause to be voted) its Equity Interests against, and shall
not directly or indirectly, through any person or entity, seek, solicit,
propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of, any plan,
plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of the
Company other than the Plan, or take any other action that is inconsistent with
or that would reasonably be expected to prevent, interfere with, delay or impede
the solicitation of votes on the Plan, approval of the Disclosure Statement, and
the confirmation and consummation of the Plan, and (iv) not “opt out” of or
object to any releases or exculpation provided under the Plan (and, to the
extent required by such ballot, affirmatively “opt in” to such releases and
exculpation).

(c) Each Consenting Equityholder agrees to (i) support and take all actions
necessary or reasonably requested by the Company or the Required Consenting
Noteholders to facilitate the solicitation of votes on the Plan, approval of
customary first-day relief, the Disclosure Statement, and confirmation and
consummation of the Plan, and (ii) not take any other action that is
inconsistent with, or that would delay or obstruct the proposal, solicitation,
approval, confirmation, and consummation of customary first-day relief,
including any order relating to the Financing Order, the Disclosure Statement,
and the Plan. Notwithstanding the foregoing, nothing in this Agreement shall
(w) be construed to prohibit any Party from contesting whether any matter or
action is a breach of, or is inconsistent with, this Agreement, the Term Sheet
or the Definitive Documents, (x) be construed to prohibit any Party from
appearing as a party-in-interest in any matter to be adjudicated in the Chapter
11 Cases, so long as, from the Agreement Effective Date until the occurrence of
a Termination Event applicable to such Party, such appearance and the positions
advocated in connection therewith are not for the purpose of hindering,
delaying, or preventing the consummation of the transactions contemplated by
this Agreement, the Term Sheet, and the Definitive Documents or (y) impair or
waive the rights of any party to (1) assert or raise any objection permitted
under this Agreement (A) in connection with any hearing on confirmation of the
Plan or (B) in the Bankruptcy Court or (2) prevent such Party from enforcing
this Agreement against any other Party.

 

10



--------------------------------------------------------------------------------

(d) To the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated
herein, each consenting Equityholder agrees to negotiate in good faith
appropriate additional or alternative provisions to address any such impediment.

(e) Each Consenting Equityholder agrees to cease and cause to be terminated any
ongoing solicitation, discussions and/or negotiations with respect to any
Alternative Proposal.

(f) Each Consenting Equityholder agrees to cause the Company to comply with all
of its obligations hereunder, including, without limitations, the Company’s
obligations pursuant to Section 4; provided, however, that solely to the extent
that any Consenting Equityholder owes fiduciary duties to any Company entity in
such Consenting Equityholder’s capacity as an officer or director of any Company
entity, the foregoing shall not be construed to restrict such Consenting
Equityholder from taking any action in such capacity as an officer or director
that is permitted by Section 19 hereof.

(g) Each Consenting Equityholder agrees that, for the duration of the
Restructuring Support Period, such Consenting Equityholder shall not Transfer in
whole or in part, any of the Equity Interests unless the transferee thereof is a
Consenting Equityholder. Each Consenting Equityholder agrees that any Transfer
of any Equity Interests that does not comply with the terms and procedures set
forth herein shall be deemed void ab initio, and the Company and each Consenting
Noteholder shall have the right to enforce the voiding of such Transfer. For the
avoidance of doubt, the Transfer of Equity Interests from one Consenting
Equityholder to another Consenting Equityholder as permitted hereunder shall in
no way release the Consenting Equityholder who Transferred such Equity Interests
from any of its obligations hereunder.

(h) Each of the Consenting Equityholders agrees, severally and not jointly, for
the duration of the Restructuring Support Period, that the Consenting
Equityholders shall not do or permit to occur any of the following without prior
written consent of the Required Consenting Noteholders:

(i) take any action inconsistent with, or omit to take any action required by
this Agreement or the Term Sheet;

(ii) (A) object to or otherwise commence any proceeding opposing any of the
terms of this Agreement (including the Term Sheet), or (B) commence any
proceeding or prosecute, join in, or otherwise support any action to oppose,
object to, or delay implementation, confirmation, or consummation of the Plan;

(iii) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the Secured Notes Claims, or otherwise
adversely affects the rights of the Consenting Noteholders (solely in their
capacity as holders of the Secured Notes); and

(iv) directly or indirectly, seek, solicit, negotiate, support, engage, initiate
or participate in any discussions relating to, or enter into any agreements
relating to, or provide any information about the Company for the purpose of
entering into, any Alternative Proposal nor shall any Consenting Equityholder
solicit or direct any person or entity, including, without

 

11



--------------------------------------------------------------------------------

limitation, any affiliate of any Consenting Equityholder, any shareholder,
member of the board of directors of the Company or any holder of equity in the
Company to undertake any of the following; provided, however, that solely to the
extent that any Consenting Equityholder owes fiduciary duties to any Company
entity in such Consenting Equityholder’s capacity as an officer or director of
any Company entity, the foregoing shall not be construed to restrict such
Consenting Equityholder from taking any action in such capacity as an officer or
director that is permitted by Section 19 hereof.

(i) Each of the Consenting Equityholders agrees that, for the duration of the
Restructuring Support Period, such Consenting Equityholder shall not enter into
any shareholder agreement, pledge agreement, security agreement, and/or
collateral agreement regarding any of the Equity Interests (collectively, such
arrangements and agreements, the “New Equity Agreements”) without the express
written consent of the Required Consenting Noteholders; provided that such
restriction will not limit any extensions of any Existing Equity Agreements
(defined below) so long as such extension is made within 14 calendar days after
the Agreement Effective Date.

6. Termination of Agreement.

(a) This Agreement shall terminate upon (i) the receipt of written notice to the
Company, delivered in accordance with Section 18 hereof, from the Required
Consenting Noteholders at any time after the occurrence and during the
continuance of any Noteholder Termination Event (as defined below) or (ii) the
receipt of written notice, delivered in accordance with Section 18 hereof, from
the Company to the Consenting Noteholders at any time after the occurrence and
during the continuance of any Company Termination Event (defined below).
Notwithstanding anything to the contrary herein, neither the Required Consenting
Noteholders nor the Company may exercise any of its respective termination
rights as set forth in Section 6(b) or (c), if either the Required Consenting
Noteholders or the Company, as the case may be, has failed to perform or comply
in all material respects with the terms and conditions of this Agreement and
such failure to perform or comply remains uncured at the time such termination
is sought (unless such failure to perform or comply arises as a result of
another Party’s actions or inactions) with such failure to perform or comply
causing, or resulting in, the occurrence of a Noteholder Termination Event or
Company Termination Event, each as specified herein. A “Termination Event” shall
mean a Noteholder Termination Event, a Company Termination Event or an
Equityholder Termination Event.

(b) A “Noteholder Termination Event” shall mean any of the following:

(i) the failure of the Company to meet any Milestone;

(ii) if any of the Definitive Documents filed with the Bankruptcy Court or
otherwise finalized, or become effective, contain terms and conditions that are
not materially consistent with this Agreement or otherwise not on terms
reasonably acceptable to the Required Consenting Noteholders, and such material
inconsistency remains uncured for a period of five (5) business days (to the
extent curable) after the receipt of the Company of written notice of such
material inconsistency from the Required Consenting Noteholders;

 

12



--------------------------------------------------------------------------------

(iii) the breach by the Company and/or any of the Consenting Equityholders of
(A) any affirmative or negative covenant contained in this Agreement or (B) any
other obligations of the Company and/or any of the Consenting Equityholders set
forth in this Agreement, in each case, to the extent that such breach would have
an adverse impact on the consummation of the Restructuring pursuant to the terms
hereof and such breach remains uncured for a period of five (5) business days
(to the extent curable) following the Company’s receipt of notice pursuant to
Sections 6(a) and 18 hereof of such breach;

(iv) (A) the failure of any representation or warranty in this Agreement made by
the Company and/or any of the Consenting Equityholders (other than the
representations and warranties set forth in Section 8(c)(iv)) to be materially
true when made or at any time thereafter, or (B) the failure of any
representation or warranty in Section 8(c)(iv) of this Agreement made by any
Consenting Equityholder to be true in all respects when made or at any time
thereafter, and, in each case, such representation or warranty remains to be
untrue for a period of five (5) business days (to the extent curable) following
the Company’s and such Consenting Equityholder’s, as applicable, receipt of
notice pursuant to Sections 6(a) and 18 hereof;

(v) the entry by any Consenting Equity Holder into a New Equity Agreement;

(vi) at any time on or after the date that is 14 calendar days after the
Agreement Effective Date, the occurrence of any event or the existence of any
circumstance which would (with or without the lapse of time or the giving of
notice, or both) permit any person to foreclose on, or commence a proceeding to
foreclose on, any of such Consenting Equityholder’s Equity Interests, including,
but not limited to, a default under any Existing Equity Agreement;

(vii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan, and either (A) such
ruling, judgment or order has been issued at the request of or with the
acquiescence of the Company, or (B) in all other circumstances, such ruling,
judgment or order has not been not stayed, reversed or vacated within thirty
(30) calendar days after such issuance;

(viii) the granting by the Bankruptcy Court of relief terminating, annulling or
modifying the automatic stay (as set forth in section 362 of the Bankruptcy
Code) with regard to a request to proceed to foreclose on any assets of the
Company having an aggregate fair market value in excess of $500,000 or that
would adversely affect the Company’s ability to operate its businesses in the
ordinary course, provided, however, that any such termination, annulment, or
modification was not sought by the Consenting Noteholders; provided, further,
that any modification of the automatic stay expressly provided by the Cash
Collateral Order shall not constitute a Noteholder Termination Event;

(ix) the entry by the Bankruptcy Court of an order (A) directing the appointment
of an examiner with expanded powers or a trustee, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases, and such order has not been stayed,
reversed, or vacated within thirty (30) calendar days;

 

13



--------------------------------------------------------------------------------

(x) the filing by the Company or any Consenting Equityholder of any plan of
reorganization and/or disclosure statement that is not, within the reasonable
judgment of the Required Consenting Noteholders, consistent with the Term Sheet
in all material respects;

(xi) the commencement of an involuntary case against the Company or the filing
of an involuntary petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Company or any of its debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency,
administrative, receivership or similar law now or hereafter in effect,
provided, that such involuntary proceeding is not dismissed within a period of
thirty (30) days after the filing thereof, or if any court order grants the
relief sought in such involuntary proceeding;

(xii) the occurrence of any of the following: (A) the Company voluntarily
commencing any case or filing any petition seeking bankruptcy, winding up,
dissolution, liquidation, administration, moratorium, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect except as
provided for in this Agreement; (B) the Company consenting to the institution
of, or fails to contest in a timely and appropriate manner, any involuntary
proceeding or petition described above; (C) the Company filing an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (D) the Company applying for or consents to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company for a substantial
part of its assets; (E) the Company making a general assignment or arrangement
for the benefit of creditors; or (F) the Company taking any corporate action for
the purpose of authorizing any of the foregoing.

(xiii) (A) a filing by the Company or any Consenting Equityholder of any motion,
objection, application or adversary proceeding challenging the validity,
enforceability, perfection or priority of, or seeking avoidance or subordination
of, the Secured Notes Claims and/or the liens securing the Secured Notes Claims
or asserting any other claim or cause of action against and/or with respect to
(1) the Secured Notes Claims, (2) the prepetition liens securing the Secured
Notes Claims or (3) any of the Consenting Noteholders (or if the Company
supports any such motion, application or adversary proceeding commenced by any
third party) or (B) the entry of an order of the Bankruptcy Court providing
relief adverse to the interests of any Consenting Noteholders with respect to
any of the foregoing claims, causes of action or proceedings;

(xiv) the amendment, modification of, or the filing of a pleading by the Company
or any Consenting Equityholder that seeks to amend or modify the Plan, the
Disclosure Statement or any of the other Definitive Documents, in a manner that
is materially inconsistent with this Agreement or the Term Sheet;

(xv) the granting by the Bankruptcy Court of relief that is inconsistent with
this Agreement or the Plan in any respect (in each case with such amendments and
modifications as have been effected in accordance with the terms hereof) and
such relief has an adverse impact on the treatment of the Secured Notes Claims
and the rights afforded to the Consenting Noteholders under this Agreement and
the Plan, as determined by the Consenting Noteholders in their reasonable
discretion and in consultation with the Company;

 

14



--------------------------------------------------------------------------------

(xvi) the filing, proposal or support by the Company or any Consenting
Equityholder of any plan of liquidation, asset sale of all or substantially all
of the Company’s assets or plan of reorganization other than the Plan;

(xvii) prior to the filing of the Chapter 11 Cases, an Event of Default (other
than a Specified Default) under the Indenture occurs, which, solely with respect
to Events of Default to not have a cure period in the Indenture, remains uncured
for five (5) days;

(xviii) three (3) business days after the Company furnishes the Consenting
Noteholders with written notice (in accordance with Section 18 and 19) of its
intent, in the exercise of its fiduciary duties pursuant to the proviso in
Section 19, to take any action that is prohibited hereunder or to refrain from
taking any action that is required hereunder;

(xix) the sale or attempted sale of Equity Interests by any Consenting
Equityholder in violation of Section 5(g) hereof;

(xx) the revenue generated from any customer of the Company, representing 25% or
greater of the Company’s forecast 2017 revenue, either (i) decreases 17.5%
percent when compared to the prior year’s corresponding quarterly period pro
forma for the sale of assets to Dycom or (ii) decreases 17.5% percent when
compared to the Company’s forecast;

(xxi) any customer of the Company, representing 25% or greater of the Company’s
forecast 2017 revenue, provides notice to the Company (which notice shall be
promptly provided to the Required Consenting Noteholders) that it is formally
terminating or materially reducing its business relationship with the company.

(xxii) if, by at any time on or following the date that is 30 calendar days
after the Petition Date, all tax liabilities asserted in the amount of
$5,000,000 or greater have not been resolved in a manner acceptable to the
Company and the Required Consenting Noteholders; or (xxiii) if, at any time on
or following the date that is 30 calendar days after the Petition Date more than
$5,000,000 of Incremental Claims have been asserted against the Company, and the
Required Consenting Noteholders determine, in their reasonable discretion and in
good-faith consultation with the Company, that the aggregate allowed amount of
Incremental Claims will exceed $5,000,000. “Incremental Claims” shall mean
administrative, priority and/or general unsecured claims that are not set forth
on Exhibit E attached hereto and shall, for the avoidance of doubt, (a) include
any claims asserted in connection with litigation to which the Company is a
party, whether such litigation was or is filed before, on or after the date
hereof and (b) exclude any ordinary course vendor, employee and accrual claims
that are incremental to the claims listed on Exhibit E; provided, however, that
whether a claim constitutes an ordinary course vendor, employee or accrual claim
that is incremental to the claims listed on Exhibit E (and whether such claim
shall be included in the calculation of Incremental Claims) shall be determined
by the Required Consenting Noteholders in their sole discretion.

(c) A “Company Termination Event” shall mean any of the following:

(i) the breach by any Consenting Noteholder of any of the representations,
warranties or covenants of such Consenting Noteholder set forth in this
Agreement to the extent

 

15



--------------------------------------------------------------------------------

such breach would have a material adverse impact on the consummation of the
Restructuring, and which breach remains uncured for a period of five
(5) business days after the receipt by the Consenting Noteholders from the
Company of written notice of such breach, a copy of which shall be provided to
Akin, as counsel to the Consenting Noteholders;

(ii) the election to terminate this Agreement pursuant to the conditions set
forth in Section 19; and

(iii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan, and either (A) such
ruling, judgment or order has been issued at the request of or with the
acquiescence of the Company, or (B) in all other circumstances, such ruling,
judgment or order has not been not stayed, reversed or vacated within thirty
(30) calendar days after such issuance.

Notwithstanding anything herein to the contrary, it shall not be a Company
Termination Event if any Consenting Noteholder breaches any of the
representations, warranties, or covenants of such Consenting Noteholder set
forth in this Agreement to the extent that the non-breaching Consenting
Noteholders continue to hold in excess of 66.67% of the aggregate outstanding
principal amount of the Secured Notes.

(d) An “Equityholder Termination Event” shall mean any of the following:

(i) the breach by the Consenting Noteholders of any of the representations,
warranties or covenants of the Consenting Noteholders set forth in this
Agreement to the extent such breach would have a material adverse impact on the
consummation of the Restructuring, and which breach remains uncured for a period
of five (5) business days after the receipt by the Consenting Noteholders from
the Company of written notice of such breach, a copy of which shall be provided
to Akin, as counsel to the Consenting Noteholders; and

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan, and either (A) such
ruling, judgment or order has been issued at the request of or with the
acquiescence of the Company, or (B) in all other circumstances, such ruling,
judgment or order has not been not stayed, reversed or vacated within thirty
(30) calendar days after such issuance.

Notwithstanding anything herein to the contrary, it shall not be an Equityholder
Termination Event if any Consenting Noteholder breaches any of the
representations, warranties, or covenants of such Consenting Noteholder set
forth in this Agreement to the extent that the non-breaching Consenting
Noteholders continue to hold in excess of 66.67% of the aggregate outstanding
principal amount of the Secured Notes.

(e) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company, the Required Consenting Noteholders, and the Required Consenting
Equityholders upon the receipt of written notice delivered in accordance with
Section 18 hereof.

 

16



--------------------------------------------------------------------------------

(f) Termination upon Consummation of the Restructuring. This Agreement will
terminate automatically upon the consummation of the Restructuring contemplated
by this Agreement, including the Plan Effective Date.

(g) Effect of Termination. Subject to the proviso contained in Section 6(a)
hereof, upon the effective date of a termination of this Agreement in accordance
with this Section 6, and except as provided in Section 12 hereof, this Agreement
shall forthwith become void and of no further force or effect and each Party
shall, except as provided otherwise in this Agreement, be immediately released
from its liabilities, obligations, commitments, undertakings and agreements
under or related to this Agreement and shall have all the rights and remedies
that it would have had and shall be entitled to take all actions, whether with
respect to the Restructuring or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including all rights and remedies
available to it under applicable law, the Indenture, and any ancillary documents
or agreements thereto; provided, however, that in no event shall any such
termination relieve a Party from any obligations under this Agreement which
expressly survive termination pursuant to Section 12 or from liability for its
breach or non-performance of its obligations hereunder prior to the date of such
termination. Upon any such termination of this Agreement, any and all consents,
waivers and votes delivered by a Consenting Noteholder automatically shall be
deemed, for all purposes, to be null and void ab initio and shall not be
considered or otherwise used in any manner by the Company or any other party.
Upon any such termination, the fee and expense reimbursements required by
Section 4(a)(ix) shall be payable immediately for all work through the date of
such termination upon submission of reasonably detailed invoices (redacted as
reasonably necessary to preserve privilege).

7. Definitive Documents; Good Faith Cooperation; Further Assurances.

(a) Each Party hereby covenants and agrees to cooperate with each other Party in
good faith in connection with, and shall exercise commercially reasonable
efforts with respect to the pursuit, approval, implementation and consummation
of the Plan, as applicable, as well as the negotiation, drafting, execution, and
delivery of the Definitive Documents.

(b) The definitive documents and agreements governing the Restructuring
Transactions (collectively, the “Definitive Documents”) shall include:

(i) the Plan;

(ii) the Disclosure Statement;

(iii) any other solicitation materials with respect to the Plan (collectively,
the “Solicitation Materials”);

(iv) the order of the Bankruptcy Court approving the Disclosure Statement (the
“Disclosure Statement Order”);

(v) the order of the Bankruptcy Court confirming the Plan (the “Confirmation
Order”);

(vi) the Cash Collateral Order;

 

17



--------------------------------------------------------------------------------

(vii) the Amended Credit Facility;

(viii) the Shareholders Agreement;

(ix) the Amended and Restated Certificate of Incorporation;

(x) the Amended and Restated Bylaws;

(xi) all documentation required to implement the New Notes (collectively, the
“New Note Indenture”); and

(xii) all documentation required to implement the PIK Preferred Stock and the
New Voting Common Stock (collectively, the “New Equity Documentation”).

(c) The Definitive Documents identified in Section 7(b) of this Agreement will,
after the Agreement Effective Date, remain subject to negotiation and shall,
upon completion, contain terms, conditions, representations, warranties and
covenants consistent with the terms of this Agreement (including the Term Sheet)
in all respects, and shall otherwise be in form and substance satisfactory to
the Company, the Required Consenting Noteholders, and the Required Consenting
Equityholders; provided, however, that:

(i) the Solicitation Materials, the Cash Collateral Order, the Amended Credit
Facility, and the New Note Indenture need only to be acceptable to the Company
and the Required Consenting Noteholders in all respects; and

(ii) the Shareholders Agreement, the Amended and Restated Certificate of
Incorporation, the Amended and Restated Bylaws, and the New Equity Documentation
need only to be acceptable to the Company, the Required Consenting
Equityholders, and the Required Consenting Noteholders in all respects;
provided, however, that the Parties shall use reasonable best efforts to ensure
that such Definitive Documents do not violate the Company’s state and federal
MBE certification requirements.

(d) The Parties agree to work in good faith to ensure that the Definitive
Documents are consistent with state and federal MBE certification requirements.
The Parties further agree to work in good faith to resolve any material state
tax liability of the Company.

8. Representations and Warranties.

(a) Representations of the Company. Each entity comprising the Company, jointly
and severally, represents and warrants that, from the Agreement Effective Date
through the termination of this Agreement:

(i) such entity is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder;

 

18



--------------------------------------------------------------------------------

(ii) the execution, delivery, and performance by such entity of this Agreement
has been duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

(iii) the execution, delivery, and performance by such entity of this Agreement
does not and will not (A) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party;

(iv) the execution, delivery, and performance by such entity of this Agreement
does not and will not require any registration or filing with, consent or
approval of, or notice to, or other action, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary and/or required by the Securities and Exchange Commission (the “SEC”)
or any HSR filing requirements;

(v) this Agreement is the legally valid and binding obligation of each entity,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court;

(vi) no such entity is party to any contract, agreement, commitment,
understanding or other obligation (written or oral) with any other person with
respect to any Alternative Proposal;

(vii) the Company has filed or furnished, as applicable, all forms, filings,
registrations, submissions, statements, certifications, reports and documents
required to be filed or furnished by it with the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or the Securities Act of
1933 (the “Securities Act”) since December 31, 2013 (the “Company Reports”). As
of their respective dates (or, if amended prior to the date hereof, as of the
date of such amendment), each of the Company Reports, as amended, complied, in
all material respects, with the applicable requirements of the Exchange Act and
the Securities Act, and any rules and regulations promulgated thereunder
applicable to the Company Reports; provided, however, that, for the avoidance of
doubt, nothing herein shall obligate the Company after the Agreement Effective
Date to continue to be subject to the public reporting requirements under the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and any other applicable
securities rules and regulations; provided, further, that the Company shall make
all necessary filings after the Agreement Effective Date to cease to be subject
to such public reporting requirements. No such entity is in breach of, or
default under the Indenture (other than the Specified Defaults) and there exists
no event of default (other than the Specified Defaults) or circumstance which
would, with the passage of time or the giving of notice or both, result in a
default or event of default, under the Indenture. As of their respective dates
(or, if amended prior to the date hereof, as of the date of such amendment), the
Company Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading;

 

19



--------------------------------------------------------------------------------

(viii) the consolidated financial statements of the Company contained in the
Company Reports were prepared (A) in accordance with generally accepted
accounting principles in the United States of America (“GAAP”) applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of interim consolidated financial statements,
where information and footnotes contained in such financial statements are not
required under the rules of the SEC to be in compliance with GAAP) and (B) in
compliance, as of their respective dates of filing with the SEC, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, and in each case such
consolidated financial statements fairly presented, in all material respects,
the consolidated financial position, results of operations, changes in
shareholder’s equity and cash flows of the Company and its consolidated
subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments);

(ix) no director or officer of such entity has actual knowledge of any event
that, due to any fiduciary or similar duty to any other person or entity, would
prevent it from taking any action required of it under this Agreement; and

(x) none of the material or information contained in this Agreement or in the
Definitive Documents, when read or considered together, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to prevent the statements made herein or therein when taken as a whole
from being materially misleading.

(b) Consenting Noteholder Representations. Each Consenting Noteholder severally,
and not jointly, represents and warrants to the Company that the following
statements are true, correct and complete as of the Agreement Effective Date (or
as of the date a Consenting Noteholder becomes a party hereto) and through the
termination of this Agreement:

(i) such Consenting Noteholder is validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
requisite corporate, partnership, limited liability company or similar authority
to enter into this Agreement and carry out the transactions contemplated hereby
and perform its obligations contemplated hereunder;

(ii) the execution, delivery, and performance by such Consenting Noteholder of
this Agreement has been duly authorized by all necessary corporate, limited
liability company, partnership or other similar action on its part;

(iii) the execution, delivery, and performance by such Consenting Noteholder of
this Agreement does not and will not (A) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party;

 

20



--------------------------------------------------------------------------------

(iv) such Consenting Noteholder is not party to any contract, agreement,
commitment, understanding, or other obligation (written or oral) with any other
person with respect to any Alternative Proposal;

(v) the execution, delivery, and performance by such Consenting Noteholder of
this Agreement does not and will not require any registration or filing with,
consent or approval of, or notice to, or other action, with or by, any federal,
state or governmental authority or regulatory body, except such filings as may
be necessary and/or required by the Securities and Exchange Commission or any
HSR filing requirements;

(vi) this Agreement is the legally valid and binding obligation of such
Consenting Noteholder, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of
the Bankruptcy Court;

(vii) such Consenting Noteholder (A) is the beneficial owner of the aggregate
principal amount of Secured Notes set forth below its name on the signature page
hereof (or below its name on the signature page of a Joinder Agreement for any
Consenting Noteholder that becomes a party hereto after the date hereof), and/or
(B) has, with respect to the beneficial owners of such Secured Notes, (1) sole
investment or voting discretion with respect to such Secured Notes, (2) full
power and authority to vote on and consent to matters concerning such Secured
Notes or to exchange, assign and transfer such Secured Notes, and (3) full power
and authority to bind or act on the behalf of, such beneficial owners; and

(viii) such Consenting Noteholder (A) is either (i) a qualified institutional
buyer as defined in Rule 144A of the Securities Act or (ii) an institutional
accredited investor as defined in Rule 501(a)(1), (2), (3), or (7) under the
Securities Act, (B) understands that the securities to be acquired by it
pursuant to the Restructuring have not been registered under the Securities Act
and that such securities, to the extent not acquired pursuant to section 1145 of
the Bankruptcy Code, are not being acquired with a view towards distribution and
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act, based in part upon such Consenting Noteholder’s
representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (C) has such knowledge and experience in
financial and business matters that such Consenting Noteholder is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Restructuring and understands and is able to bear any economic risks with
such investment.

(c) Consenting Equityholder Representations. Each Consenting Equityholder,
severally and not jointly, represents, warrants and covenants that, from the
Agreement Effective Date through the termination of this Agreement:

(i) such Consenting Equityholder owns the number of Equity Interests set below
its signature on the signature pages attached hereto;

 

21



--------------------------------------------------------------------------------

(ii) other than pursuant to (A) this Agreement, (B) solely with respect to
Consenting Equityholders who are members of the Goodman MBE Group, any equity
pledge agreement, security agreement and/or collateral agreement in existence as
of the date hereof that has been reviewed by Akin (collectively, such
agreements, the “Existing Equity Agreements”) and (C) solely with respect to
Consenting Equityholders who are not members of the Goodman MBE Group, any
equity pledge agreement, security agreement and/or collateral agreement, such
Equity Interests are owned by such Consenting Equityholder are free and clear of
any pledge, lien, security interest, charge, claim, equity, option, proxy,
voting restriction, right of first refusal or other limitation on disposition,
or encumbrances of any kind, that would adversely affect in any way such
Consenting Equityholder’s performance of its obligations under this Agreement at
the time such obligations are required to be performed;

(iii) nothing contained in any Existing Equity Agreement adversely affects in
any way such Consenting Equityholder’s performance of its obligations under this
Agreement at the time such obligations are required to be performed;

(iv) with respect to each Consenting Equityholder that is a member of the
Goodman MBE Group (as defined in the Term Sheet), (A) nothing contained in any
Existing Equity Agreement violates or places in jeopardy the Company’s state or
federal MBE certification, (B) such Consenting Equitholder is not in material
breach, material violation or material default of any Existing Equity Agreement
to which such Consenting Equityholder is a party, and (C) no event has occurred
or circumstance exists which would (with or without the lapse of time or the
giving of notice, or both) permit any person to foreclose on, or commence a
proceeding to foreclose on, any of such Consenting Equityholder’s Equity
Interests;

(v) (A) each such Consenting Equityholder that is not a natural person is
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all requisite corporate, partnership,
limited liability company or similar authority to enter into this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder and (B) each such Consenting Equityholder that is a
natural person is an adult with full power to enter into this Agreement and
carry out the transactions contemplated hereby and perform his or her
obligations hereunder;

(vi) the execution, delivery, and performance by such Consenting Equityholder of
this Agreement has been duly authorized by all necessary corporate, limited
liability company, partnership or other similar action on its part;

(vii) the execution, delivery, and performance by such Consenting Equityholder
of this Agreement does not and will not (A) violate any provision of law, rule
or regulation applicable to it or any of its subsidiaries or its charter or
bylaws (or other similar governing documents) or those of any of its
subsidiaries, or (B) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party;

(viii) the execution, delivery, and performance by each such Consenting
Equityholder of this Agreement does not and will not require any registration or
filing with, consent or approval of, or notice to, or other action, with or by,
any federal, state or governmental authority or regulatory body, except such
filings as may be necessary and/or required by the Securities and Exchange
Commission or any HSR filing requirements;

 

22



--------------------------------------------------------------------------------

(ix) this Agreement is the legally valid and binding obligation of such
Consenting Equityholder, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of
the Bankruptcy Court;

(x) such Consenting Equityholder (A) is the beneficial owner of the aggregate
number of shares of Equity Interests set forth below its name on the signature
page hereof, and/or (B) has, with respect to the beneficial owners of such
Equity Interests, (1) sole investment or voting discretion with respect to such
Equity Interests, (2) full power and authority to vote on and consent to matters
concerning such Equity Interests or to exchange, assign and transfer such Equity
Interests, and (3) full power and authority to bind or act on the behalf of,
such beneficial owners;

(xi) such Consenting Equityholder (A) is an accredited investor as defined in
Rule 501 under the Securities Act, (B) understands that the securities to be
acquired by it pursuant to the Restructuring have not been registered under the
Securities Act and that such securities, to the extent not acquired pursuant to
section 1145 of the Bankruptcy Code, are not being acquired with a view towards
distribution and are being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Equityholder’s representations contained in this Agreement and cannot be sold
unless subsequently registered under the Securities Act or an exemption from
registration is available, and (C) has such knowledge and experience in
financial and business matters that such Consenting Equityholder is capable of
evaluating the merits and risks of entering into this Agreement and the
securities to be acquired by it pursuant to the Restructuring and understands
and is able to bear any economic risks with such investment;

(xii) such Consenting Equityholder does not have any Claims against the Company,
except for the indemnification claims and compensation claims set forth on
Exhibit F; and

(xiii) with respect to each Consenting Equityholder that is a member of the
Goodman MBE Group, such Consenting Equityholder is not a party to any
shareholder agreement, security agreement and/or collateral agreement regarding
any of the Equity Interests, other than the Existing Equity Agreements.

9. Amendments and Waivers.

This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except in a writing signed by the Company, the
Required Consenting Noteholders, and the Required Consenting Equityholders;
provided, that any change, modification, or amendment to this Agreement, the
Term Sheet or, if applicable, the Plan that treats or affects any Consenting
Noteholder in a manner that is disproportionately adverse, on an economic or
non-economic basis, to the manner in which any of the other affected Consenting
Noteholders are treated shall require the written consent of such Consenting
Noteholder.

 

23



--------------------------------------------------------------------------------

10. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflicts of law principles thereof.

(b) Each of the Parties agrees that any legal action, suit or proceeding arising
out of or relating to this Agreement brought by any party or its successors or
assigns shall be brought and determined in any federal or state court in the
Borough of Manhattan, the City of New York, and each of the Parties hereby
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such proceeding arising out of or relating to this Agreement or the
Restructuring Transactions. Each of the Parties agrees not to commence any
proceeding relating hereto or thereto except in the courts described above in
New York, other than proceedings in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in New York, as
described herein. Each of the Parties further agrees that notice as provided
herein shall constitute sufficient service of process and the Parties further
waive any argument that such service is insufficient. Each of the Parties hereby
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement or the Restructuring Transactions, (i) any claim that it is
not personally subject to the jurisdiction of the courts in New York as
described herein for any reason, (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, the Bankruptcy Court shall have exclusive jurisdiction over all matters
arising out of or in connection with this Agreement.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

24



--------------------------------------------------------------------------------

11. Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages may not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to seek specific performance and
injunctive or other equitable relief (including attorney’s fees and costs) as a
remedy of any such breach, without the necessity of proving the inadequacy of
money damages as a remedy, including an order of the Bankruptcy Court requiring
any Party to comply promptly with any of its obligations hereunder.

12. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 6 hereof,
the agreements and obligations of the Parties in this Section 12 and Sections
4(a)(ix), 6(g), 10, 11, 14, 15, 16, 18, 19, 20, 22, 23, 24 and 25 hereof (and
any defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect for the benefit of the Consenting
Noteholders in accordance with the terms hereof; provided, however, that any
liability of a Party for failure to comply with the terms of this Agreement
prior to termination of this Agreement according to the terms herein shall
survive such termination.

13. Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

14. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 14 shall be deemed to permit Transfers of the Secured Notes, Secured
Notes Claims or the Equity Interests, in each case, other than in accordance
with the express terms of this Agreement. If any provision of this Agreement, or
the application of any such provision to any person or entity or circumstance,
shall be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. The agreements,
representations and obligations of the Parties are, in all respects, ratable and
several and neither joint nor joint and several, except, in each case, as
expressly set forth herein.

15. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

 

25



--------------------------------------------------------------------------------

16. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other
prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any effective confidentiality
agreements heretofore executed between the Company and each Consenting
Noteholder shall continue in full force and effect subject to the terms thereof.

17. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile or otherwise, which shall be deemed to be an original for the purposes
of this paragraph.

18. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

 

(1) If to the Company, to:

Goodman Networks Incorporated

2801 Network Blvd., Suite 300

Frisco, TX 75034

Fax:

  

(972) 243-3931

Attention:

  

Anthony J. Rao

  

(arao@goodmannetworks.com)

With a copy to:

Kirkland & Ellis LLP (as counsel to the Company)

300 North LaSalle Street

Chicago, IL 60654

Fax: (312) 862-2200

Attention:

  

Patrick J. Nash Jr., P.C.

  

(patrick.nash@kirkland.com)

  

Joseph Graham, Esq.

  

(joe.graham@kirkland.com)

 

26



--------------------------------------------------------------------------------

-and-

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Fax: (212) 446-4900

Attention:

   Alexander N. Cross, Esq.    (alex.cross@kirkland.com)

(2) If to a Consenting Noteholder, to the addresses or facsimile numbers set
forth below following the Consenting Noteholder’s signature (or as directed by
any transferee thereof), as the case may be, with copies to:

Akin Gump Strauss Hauer & Feld LLP (as counsel to the Consenting Noteholders)

One Bryant Park

Bank of America Tower

New York, NY 10036

Fax: (212) 872-1002

Attention:

   Michael S. Stamer, Esq.    (mstamer@akingump.com)    Meredith Lahaie, Esq.   
(mlahaie@akingump.com)

(3) If to a Consenting Equityholder, to the addresses or facsimile numbers set
forth below following the Consenting Equityholder’s signature (or as directed by
any transferee thereof).

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.

19. Fiduciary Duties. Notwithstanding anything to the contrary in this
Agreement, (a) the board of directors, the board of managers, or any such
similar governing body of any Company entity shall be permitted to take (or
permitted to refrain from taking) any action with respect to the covenants and
agreements set forth in this Agreement to the extent such board of directors,
board of managers, or such similar governing body determines in its sole
discretion, after consultation with its outside legal counsel, and based on the
advice of such counsel, that taking such action, or refraining from taking such
action, as applicable, is necessary to comply with its applicable fiduciary
duties, and (b) the officers and employees of each Company entity shall not be
required to take (or refrain from taking) any actions inconsistent with
applicable law; provided, that (x) to the extent that any such action or the
refraining from taking any such action would be reasonably likely to result in a
breach of this Agreement, the Company shall give the Consenting Noteholders not
less than three (3) business days prior written notice and (y) if any such
action or refraining from taking any such action results in a breach of this
Agreement, then the Company (upon the expiration of the three (3) business day
notice period set forth in clause (x) above) may terminate this Agreement as set
forth in Section 6(c)(ii) (it being understood that the specific performance
provisions of Section 11 shall not be applicable to the parties with respect to
their rights under this Section 19).

 

27



--------------------------------------------------------------------------------

20. Reservation of Rights; No Admission.

(a) Nothing contained herein shall: (i) limit (A) the ability of any Consenting
Noteholder to consult with other Consenting Noteholder, the Company, or any
Consenting Equityholder or (B) the rights of any Consenting Noteholder under any
applicable bankruptcy, insolvency, foreclosure or similar proceeding, including,
without limitation, the right to appear as a party in interest in any matter to
be adjudicated in order to be heard concerning any matter arising in the Chapter
11 Cases, in each case, so long as such consultation or appearance is consistent
in all material respects with such Consenting Noteholder’s obligations hereunder
or under the terms of the Plan and are not for the purpose of hindering,
delaying or preventing the confirmation or consummation of the Restructuring
Transactions; (ii) limit the ability of any Consenting Noteholder to sell or
enter into any transactions in connection with the Secured Notes or any other
claims against or interests in the Company, subject to the terms of Sections
3(e) and 3(g) hereof; (iii) limit the rights of any Consenting Noteholder under
the Indentures, or any agreements executed in connection with the Indentures to
the extent not inconsistent with this Agreement, the Term Sheet, or the
Restructuring or (iv) constitute a waiver or amendment of any provision of the
Indenture, or any agreements executed in connection with the Indentures, subject
to the terms of Section 9 hereof.

(b) Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair or restrict the ability of each
of the Parties to protect and preserve its rights, remedies and interests,
including without limitation, its claims against any of the other Parties (or
their respective affiliates or subsidiaries) or its full participation in any
bankruptcy case filed by the Company. This Agreement and the Term Sheet are part
of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties. Pursuant to Rule 408 of the Federal Rule of
Evidence, any applicable state rules of evidence and any other applicable law,
foreign or domestic, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce its terms. This Agreement shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever. Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

21. No Solicitation; Representation by Counsel; Adequate Information.

(a) This Agreement is not and shall not be deemed to be a solicitation to tender
or exchange any of the Secured Notes or a solicitation for votes in favor of the
Plan in the Chapter 11 Cases. The acceptances of the Consenting Noteholders and
the Consenting Equityholders with respect to the Plan will not be solicited
until such Consenting Noteholder or such Consenting Equityholder has received
the Disclosure Statement and Solicitation Materials, each as approved by the
Bankruptcy Court.

(b) Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.

 

28



--------------------------------------------------------------------------------

22. Certain Rights and Acknowledgements.

(a) If the transactions contemplated by this Agreement and in the Term Sheet are
not consummated as provided herein, if a Noteholder Termination Event or a
Company Termination Event occurs, or if this Agreement is otherwise terminated
for any reason, each Consenting Noteholder, the Company, and each Consenting
Equityholder fully reserve any and all of their respective rights, remedies and
interests under (to the extent applicable) the Secured Notes, the Indentures,
the Equity Interests, applicable law and in equity; provided, however, that each
Consenting Noteholder agrees that neither the execution of this Agreement by the
Company nor the implementation of the transactions contemplated by this
Agreement and the Term Sheet shall constitute a Default or Event of Default (in
each case under and as defined in the Indentures).

(b) Notwithstanding anything herein to the contrary, the Parties acknowledge
that the support of any Consenting Noteholder contained in this Agreement
relates solely to such Consenting Noteholder’s rights and obligations as a
Consenting Noteholder under the Secured Notes and the Indentures and does not
bind such Consenting Noteholder or its affiliates with respect to any other
indebtedness owed by the Company or any of its subsidiaries and affiliates to
such Consenting Noteholder or any affiliate of such Consenting Noteholder (for
the avoidance of doubt, if the Consenting Noteholder is specified on the
relevant signature page as a particular group or business within an entity,
“Consenting Noteholder” shall mean such group or business and shall not mean the
entity or its affiliates, or any other desk or business thereof, or any third
party funds advised thereby). For purposes of this Agreement, (x) Secured Notes
Claims that are held by such Consenting Noteholder in a fiduciary or similar
capacity and (y) Secured Notes Claims held by a Consenting Noteholder in its
capacity as a broker, dealer or market maker of “Notes” under and as defined in
the Indentures (the “Notes”) or any other claim against or security in the
Company (including any Notes or claims held in inventory with respect to such
broker, dealer or market-making activities, provided, that the positions with
respect to such Notes or claims are separately identified on the internal books
and records of such Consenting Noteholder) shall not, in either case (x) or (y),
be bound by or subject to this Agreement unless otherwise reflected on its
signature page hereto or on the schedule attached to its Joinder (as
applicable).

23. Acknowledgments; Obligations Several.

Notwithstanding that this Agreement is being executed by multiple Consenting
Noteholders, the obligations of the Consenting Noteholders under this Agreement
are several and neither joint nor joint and several. No Consenting Noteholder
shall be responsible in any way for the performance of the obligations or any
breach of any other Consenting Noteholder under this Agreement, and nothing
contained herein, and no action taken by any Consenting Noteholder pursuant
hereto shall be deemed to constitute the Consenting Noteholders as a
partnership, an

 

29



--------------------------------------------------------------------------------

association or joint venture of any kind, or create a presumption that the
Consenting Noteholders are in any way acting other than in their individual
capacities. None of the Consenting Noteholders shall have any fiduciary duty or
other duties or responsibilities in any kind or form to each other, the Company
or any of the Company’s other lenders, noteholders or stakeholders as a result
of this Agreement or the transactions contemplated hereby. Each Consenting
Noteholder acknowledges that no other Consenting Noteholder will be acting as
agent of such Consenting Noteholders in connection with monitoring such
Consenting Noteholder’s investment or enforcing its rights under this Agreement,
the Definitive Documents, or any the other transaction documents to be entered
into in connection with the consummation of the Restructuring. Each Party agrees
and acknowledges that this Agreement does not constitute a commitment to, nor
shall it obligate any of the Parties to, provide any new financing or credit
support, except to the extent expressly provided in the Cash Collateral Order.

24. Interpretation.

This Agreement is the product of negotiations between the Parties, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. In this Agreement, unless the context otherwise requires (a) “include”,
“includes” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words, (b) references in this
Agreement to “writing” or comparable expressions include a reference to a
written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication,
(c) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa, (d) the words “hereof”, “herein”, “hereto” and
“hereunder”, and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, including all exhibits attached hereto, and
not to any provision of this Agreement, (e) the term this “Agreement” shall be
construed as a reference to this Agreement, including the exhibits attached
hereto, as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented in accordance with its terms, and
(f) time is of the essence in the performance of the obligations of each of the
Parties.

25. Publicity

The Company and the Consenting Equityholders shall not (a) use the name of any
Consenting Noteholder in any press release without such Consenting Noteholder’s
prior written consent or (b) disclose to any person, other than legal,
accounting, financial and other advisors to the Company or except as may be
ordered by the Bankruptcy Court, the principal amount or percentage of Secured
Noteholder Claims held by any Consenting Noteholder or any of its respective
subsidiaries; provided, that the Company shall be permitted to disclose at any
time the aggregate principal amount of, and aggregate percentage of, any class
of Secured Noteholder Claims held by the Consenting Noteholders as a group
including, without limitation, to any party-in-interest, in any motion or other
bankruptcy court pleading seeking approval of any aspect of the Plan or
Restructuring Transactions, or as otherwise required by law or regulation.
Notwithstanding the foregoing, and as soon as reasonably practicable given the
circumstances,

 

30



--------------------------------------------------------------------------------

the Company will submit to Akin all press releases, public filings, public
announcements or other communications with any news media in each case to be
made by the Company relating to this Agreement or the transactions contemplated
hereby and any amendments thereof for prior review by the Consenting
Noteholders, which shall not be unreasonably delayed, and the Company shall
consult in good faith with Akin regarding comments to the form and substance of
such submission. The Consenting Noteholders shall not use the name of the
Company or the Consenting Equityholders in any press release without the
Company’s and/or the Consenting Equityholders’, as the case may be, prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Nothing contained herein shall be deemed to waive, amend or modify
the terms of any effective confidentiality or non-disclosure agreement between
the Company and any Consenting Noteholders, including the confidentiality and
non-disclosure provisions contained in the Indentures, as applicable.

[Remainder of Page Intentionally Left Blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

GOODMAN NETWORKS INC. By:   LOGO [g288074ex101pg32a.jpg] Name:   John Goodman
Title:   CEO MINNESOTA DIGITAL UNIVERSE, INC. By:   LOGO [g288074ex101pg32b.jpg]
Name:   John Goodman Title:   CEO MULTIBAND CORPORATION By:   LOGO
[g288074ex101pg32c.jpg] Name:   John Goodman Title:   CEO

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

MULTIBAND EWM, INC. By:   LOGO [g288074ex101pg33a.jpg] Name:   John Goodman
Title:   CEO MULTIBAND EWS, INC. By:   LOGO [g288074ex101pg33b.jpg] Name:   John
Goodman Title:   CEO MULTIBAND FIELD SERVICES, INCORPORATED By:   LOGO
[g288074ex101pg33c.jpg] Name:   John Goodman Title:   CEO MULTIBAND MDU
INCORPORATED By:   LOGO [g288074ex101pg33d.jpg] Name:   John Goodman Title:  
CEO

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

MULTIBAND SPECIAL PURPOSE, LLC

By:

  LOGO [g288074ex101pg34a.jpg] Name:   John Goodman Title:   CEO MULTIBAND
SUBSCRIBER SERVICES, INC, By:   LOGO [g288074ex101pg34b.jpg] Name:   John
Goodman Title:   CEO GOODMAN NETWORK SERVICES, LLC By:   LOGO
[g288074ex101pg34c.jpg] Name:   John Goodman Title:   CEO

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet



--------------------------------------------------------------------------------

Execution Version

 

 

GOODMAN NETWORKS INCORPORATED, ET AL.

RESTRUCTURING TERM SHEET

January 24, 2017

 

 

THIS TERM SHEET (THE “TERM SHEET”) DESCRIBES THE PRINCIPAL TERMS OF PROPOSED
RESTRUCTURING AND RECAPITALIZATION TRANSACTIONS (COLLECTIVELY, THE
“RESTRUCTURING”) PURSUANT TO WHICH GOODMAN NETWORKS INC. (“GOODMAN”) AND CERTAIN
OF GOODMAN’S SUBSIDIARIES (TOGETHER, WITH GOODMAN, THE “COMPANY”)1 WILL
RESTRUCTURE THEIR CAPITAL STRUCTURE THROUGH A PREPACKAGED PLAN OF REORGANIZATION
(THE “PLAN”) FILED IN CONNECTION WITH VOLUNTARY CASES (THE “CHAPTER 11 CASES”)
COMMENCED BY THE COMPANY UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE
(THE “BANKRUPTCY CODE”) IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN
DISTRICT OF TEXAS (THE “BANKRUPTCY COURT”).2

THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE TERMS, CONDITIONS,
AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE PLAN AND OTHER DEFINITIVE
DOCUMENTATION GOVERNING THE RESTRUCTURING. SUCH DEFINITIVE DOCUMENTS SHALL
SATISFY THE REQUIREMENTS OF ALL APPLICABLE SECURITIES LAWS, THE BANKRUPTCY CODE,
AND THIS TERM SHEET.

THIS TERM SHEET IS PROVIDED IN CONFIDENCE AND MAY BE DISTRIBUTED ONLY WITH THE
EXPRESS WRITTEN CONSENT OF THE CONSENTING NOTEHOLDERS (AS DEFINED HEREIN) AND
THE COMPANY. THIS TERM SHEET IS PROVIDED IN THE NATURE OF A SETTLEMENT PROPOSAL
IN FURTHERANCE OF SETTLEMENT DISCUSSIONS. ACCORDINGLY, THIS TERM SHEET IS
ENTITLED TO THE PROTECTIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY
OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF
CONFIDENTIAL INFORMATION AND INFORMATION EXCHANGED IN THE CONTEXT OF SETTLEMENT
DISCUSSIONS. FURTHER, NOTHING IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT
OR LIABILITY OR BINDING ON THE CONSENTING NOTEHOLDERS, THE COMPANY, OR THEIR
RESPECTIVE AFFILIATES.

 

1  As used herein, the “Company” includes Goodman, Goodman Network Services,
LLC, Minnesota Digital Universe, Inc., Multiband Corporation, Multiband EWM,
Inc., Multiband EWS, Inc., Multiband Field Services, Incorporated, Multiband MDU
Incorporated, Multiband Special Purpose, LLC, Multiband Subscriber Services,
Inc., Goodman Networks Services, LLC, and Goodman Networks GMBH.

2  This Term Sheet does not constitute an offer of securities or a solicitation
of the acceptance or rejection of a chapter 11 plan for the purposes of sections
1125 and 1126 of the Bankruptcy Code. Any such offer or solicitation will comply
with all applicable securities laws and/or provisions of the Bankruptcy Code.



--------------------------------------------------------------------------------

Overview Restructuring Summary  

(i) The Company, (ii) John Goodman, Jason Goodman, James Goodman, and Jonathan
Goodman (collectively, such individuals, with any applicable affiliates, the
“Goodman MBE Group”), and (iii) certain holders of the Company’s 12.125% Senior
Secured Notes due 2018 (collectively, such notes, the “Secured Notes,” and such
holders, the “Consenting Noteholders”) have agreed to support the Restructuring
of the Secured Notes and the Company’s other liabilities. As described in
greater detail herein, the Consenting Noteholders agree to exchange their
Secured Notes for a partial cash paydown and certain debt and equity securities
distributed through the Plan.

 

The Company, each Consenting Noteholder, and the Goodman MBE Group shall support
the Plan, and each Consenting Noteholder and each member of the Goodman MBE
Group shall vote its Claims (as defined in section 101(5) of the Bankruptcy
Code) and interests to accept the Plan, in each case subject to the
Restructuring Support and Forbearance Agreement, dated as of January 24, 2017
(the “RSA”), by and among the Company, the Consenting Noteholders party thereto
from time to time, and the Goodman MBE Group.

Implementation of the Restructuring  

The Restructuring shall be implemented through the prepackaged Chapter 11 Cases
and pursuant to the terms of this Term Sheet and the RSA. As of January 24, 2017
(the “RSA Effective Date”), the Company, the Consenting Noteholders holding in
the aggregate no less than 66.67% of the outstanding principal amount of Secured
Notes, and the Goodman MBE Group (together with their affiliates) have entered
into the RSA. As used herein, the “Required Consenting Noteholders” means two or
more Consenting Noteholders that indirectly or directly hold or control at least
50.1% of the aggregate principal amount of Secured Notes held by all Consenting
Noteholders as of any date of determination.

 

Following the RSA Effective Date, the Company will solicit votes and acceptances
on the Plan, commence the Chapter 11 Cases, and pursue consummation of the Plan
pursuant to the timeline set forth in the RSA. The Plan and the disclosure
statement describing the Plan shall be filed contemporaneously with the
commencement of the Chapter 11 Cases or as soon thereafter as is practicable,
but no event later than the date set forth in the RSA. The Plan shall be in all
material respects consistent with this Term Sheet and the RSA.

 

As used herein, the “Plan Effective Date” shall mean the effective date of the
Plan if the Chapter 11 Cases are commenced as provided in this Term Sheet.

 

2



--------------------------------------------------------------------------------

Indebtedness to be Restructured   •  

Credit Facility Claims: the principal amount outstanding under that certain
Credit and Security Agreement (as amended, restated, or otherwise modified from
time to time, the “Credit Agreement,” and such credit facility, the “Credit
Facility”), dated as of July 29, 2016, by and among Goodman, the other borrowers
party thereto, Midcap Financial Trust, as administrative agent (the
“Administrative Agent”), and the lenders party thereto; and

 

  •   Secured Notes Claims: $325 million in aggregate principal amount
(collectively, the “Secured Notes Claims”) outstanding under that certain
Indenture (as amended, restated, or otherwise modified from time to time), dated
as of June 23, 2011, providing for the issuance of the Secured Notes, by and
between Goodman and Wells Fargo Bank, National Association, as trustee (the
“Indenture Trustee”). Treatment of Claims and Interests

Administrative Claims

 

Priority Tax Claims

 

Other Priority Claims

 

Other Secured Claims

  All such claims shall be paid in full in cash or receive such other customary
treatment that renders such claims unimpaired under the Bankruptcy Code.        
                Credit Facility Claims   The Credit Agreement shall be amended,
extended, and restated (such amended and restated credit facility, the “Amended
Credit Facility”) on terms acceptable to the lenders under the Credit Agreement,
the Required Consenting Noteholders, the Company, and the Required Consenting
Equityholders (as defined in the RSA). Secured Notes Claims  

All holders of Secured Notes Claims shall receive their pro rata share of the
following consideration on or as soon as reasonably practicable after the Plan
Effective Date:

 

  •   Cash Paydown: $25 million in cash;  

 

•

 

 

New Notes: $112.5 million aggregate principal amount of new 8% senior secured
notes due 2022 (the “New Notes”). The New Notes shall have a first-priority lien
on substantially all of reorganized Goodman’s (“Reorganized Goodman”) assets
other than those securing the Amended Credit Facility and a second-priority lien
on the collateral securing the Amended Credit Facility. The New Notes shall have
customary terms, covenants, and reporting provisions to be agreed upon by the
Company, the Required Consenting Equityholders, and the Required Consenting
Noteholders. Such terms shall include, but not be

 

3



--------------------------------------------------------------------------------

    limited to, limitations on indebtedness subject to customary credit facility
carve-outs, restrictions on certain payments including equity distributions and
limitations on permitted investments.   •   PIK Preferred Stock: New
Payment-in-Kind Preferred Stock having an initial liquidation value of
$80 million (the “PIK Preferred Stock,” and such PIK Preferred Stock distributed
to the holders of the Secured Notes Claims, the “Noteholder PIK Preferred
Stock”). The PIK Preferred Stock shall be non-convertible and shall have terms
acceptable to the Required Consenting Noteholders, the Company, and the Required
Consenting Equityholders:3     •   No payment-in-kind or cash-pay dividend prior
to the third anniversary of the Plan Effective Date; following the third
anniversary of the Plan Effective Date, dividends will be accrued at a rate of
7% per year and which shall be payable quarterly in either cash or in additional
shares of PIK Preferred Stock.     •   As promptly as reasonably practicable,
but no later than June 30, 2017, Reorganized Goodman shall make an initial
redemption of the PIK Preferred Stock at par using cash in excess of
$15 million, including cash obtained by Reorganized Goodman from the release of
the escrow account holding proceeds from the Dycom sale (“Excess Cash”). Such
redemption shall be made in the following manner (the “Initial Redemption”):    
  •   (a) the first $10 million of Excess Cash shall be used on a pro rata basis
to redeem the Noteholder PIK Preferred Stock; and       •   (b) the next
$5 million of Excess Cash shall be used on a pro rata basis to redeem both the
Noteholder PIK Preferred Stock and the Goodman MBE Group PIK Preferred Stock (as
defined below).       Any amounts of Excess Cash in excess of the $15 million
used in the foregoing (a) and (b) shall be used on a pro rata basis to redeem
all then outstanding PIK Preferred Stock; provided, however, that the Board of
Directors of Reorganized Goodman (the “Reorganized Goodman Board”) shall
determine in its sole discretion whether (and on what terms and conditions) such
redemptions set forth in this proviso shall apply to the PIK Preferred Stock
distributed to the participants in the management incentive plan.       For the
avoidance of doubt, to the extent that $10 million of Excess Cash is not used as
set forth in proviso (a) of the Initial Redemption to redeem the Noteholder PIK
Preferred Stock, Reorganized Goodman shall use Excess Cash to redeem at par the
PIK Preferred

 

3  For the avoidance of doubt, such terms apply to all shares of PIK Preferred
Stock (and not exclusively to the Noteholder PIK Preferred Stock), unless as
expressly set forth herein, the Plan, or other definitive agreement.

 

4



--------------------------------------------------------------------------------

      Stock until a cumulative total of $10 million of Excess Cash has been used
to redeem the Noteholder PIK Preferred Stock. Reorganized Goodman and the
Required Consenting Noteholders shall determine the manner and timing by which
Reorganized Goodman will determine whether Excess Cash is available for
distribution after the Plan Effective Date until a cumulative total of
$10 million of Excess Cash has been used to redeem the Noteholder PIK Preferred
Stock (solely to the extent $10 million in Excess Cash has not already been used
to redeem the Noteholder PIK Preferred Stock as set forth in proviso (a) of the
Initial Redemption).     •   The right to have the PIK Preferred Stock redeemed
at par when Reorganized Goodman holds Excess Cash; provided, however, that such
cash flow sweep shall be structured so that the PIK Preferred Stock is treated
as equity for accounting purposes. To the extent Excess Cash cannot be applied
to PIK Preferred Stock under applicable law, Excess Cash shall be applied to the
outstanding aggregate principal amount of the New Notes.   •   Reorganized
Equity: 42% of the common stock (the “New Common Stock”) of Reorganized Goodman,
subject to pro rata economic dilution pursuant to the management incentive plan.
General Unsecured Claims   All general unsecured claims shall be paid in the
ordinary course of business as they come due. Existing Equity Interests in the
Company   All equity holders existing as of the Plan Effective Date shall
receive their pro rata share of 7.9% of the New Common Stock, subject to pro
rata economic dilution pursuant to the management incentive plan. Other Terms
Governance  

On the Plan Effective Date, Reorganized Goodman Board will consist of five
persons, which shall include:

 

  •   Two directors selected by the Required Consenting Equityholders;  

 

•

 

 

One independent director selected by the Required Consenting Equityholders from
three potential directors proposed by AT&T Inc. and/or its affiliates
(collectively, “AT&T”); and

 

 

•

 

 

Two independent directors appointed by the Required Consenting Noteholders.

 

 

The Reorganized Goodman Board shall be constituted consistent with the preceding
and the Required Consenting Equityholders and the Required Consenting
Noteholders shall use their reasonable best efforts to ensure that the
Reorganized Goodman Board is constituted in a manner that maintains the
Company’s state and federal minority business enterprise (“MBE”) status. Upon
the repayment in full of the New Notes and the

 

5



--------------------------------------------------------------------------------

  redemption in full of the PIK Preferred Stock, the Reorganized Goodman Board
may be reconstituted to consist of three directors selected by the Company and
two independent directors. Management Structure and MBE Status  

The senior management team (i.e., officers) and overall management structure of
Reorganized Goodman, on and as of the Plan Effective Date, shall be determined
by the Required Consenting Equityholders, subject to the consent of AT&T and in
consultation with the Consenting Noteholders; provided, however, that (i) it is
acknowledged and agreed that the interim management team of the Company
currently includes John Goodman, as Executive Chairman and Chief Executive
Officer, and Jason Goodman, as Chief Operating Officer and Director, and that
the employment agreements for John Goodman and Jason Goodman shall be in the
form and substance substantially similar to those attached hereto as Exhibit 1
and (ii) the Required Consenting Equityholders and AT&T shall continue
discussions, and consult with the Consenting Noteholders, regarding the Chief
Executive Officer and the Chief Operating Officer roles and the balance of the
proposed management team, and that such persons selected by the Required
Consenting Equityholders and acceptable to AT&T and in consultation with the
Consenting Noteholders shall hold those positions on and as of the Plan
Effective Date. In the event that John Goodman or Jason Goodman is selected by
the Required Consenting Equityholders (subject to the consent right of AT&T and
in consultation with the Consenting Noteholders) to serve as either the Chief
Executive Officer, the Chief Operating Officer, or the Chairman of Reorganized
Goodman, then the applicable employment agreement with Reorganized Goodman, as
attached hereto as Exhibit 1, shall be modified to increase severance pay from
eighteen months to twenty-four months. The parties further agree and acknowledge
that the Company has entered into a severance and release agreement with
Jonathan Goodman in the form attached hereto as Exhibit 2 and will enter into
settlement and release agreement with James Goodman, which settlement agreement
will be in form and substance reasonably acceptable to the Consenting
Noteholders.

 

 

After the Plan Effective Date, all (a) officer decisions with respect to
Reorganized Goodman (and any of its direct or indirect subsidiaries), (b)
compensation arrangements, and (c) affiliate transactions shall be subject to
the approval of the Reorganized Goodman Board.

 

Pursuant to consulting agreements to be agreed to by Reorganized Goodman, the
Goodman MBE Group and the Required Consenting Noteholders, in exchange for the
services to be provided to the Company and for maintaining Goodman’s MBE status,
the Goodman MBE Group shall receive the following consideration:

 

  •   PIK Preferred Stock: PIK Preferred Stock having an initial liquidation
value of $20 million (the “Goodman MBE Group PIK Preferred Stock”), subject to
the redemption terms as set forth above; and  

 

•

 

 

New Common Stock: 50.1% of the New Common Stock, subject to pro rata economic
dilution pursuant to the management incentive plan.4

 

4  The Goodman MBE Group PIK Preferred Stock and the New Common Stock
distributed to the Goodman MBE Group shall be held in a limited liability
company, partnership or other corporate structure (such entity, the “Goodman MBE
Group Entity”), as determined by the members of the Goodman MBE Group.

 

6



--------------------------------------------------------------------------------

Management Incentive Plan   As promptly as reasonably practicable following the
Plan Effective Date, Reorganized Goodman will implement a management incentive
plan (the “MIP”), which shall reserve for its participants PIK Preferred Stock
having an initial liquidation value of $5 million and cash-settlement restricted
stock units, which shall economically represent 5% of the value of the Common
Equity as of the Plan Effective Date. The MIP shall include terms and conditions
acceptable to the Reorganized Goodman Board. The members of the Goodman MBE
Group and the management team that are or become employees of Reorganized
Goodman will be entitled to participate in the MIP. Interest Payment   The
parties acknowledge and agree that the Company has not made and will not make
the interest payment on the Secured Notes due on January 1, 2017. During the
time the RSA is in effect, the Consenting Noteholders agree to forbear from
exercising any remedy under the Indenture or otherwise on account of such
non-payment, and, to the extent necessary, shall direct the Indenture Trustee
not to exercise any such remedy under the Indenture or otherwise. Further, the
holders of the Secured Notes shall receive the consideration set forth herein in
full and final satisfaction of all unpaid principal and interest (including, for
the avoidance of doubt, the interest payment due on January 1, 2017). Cash
Collateral   During the Chapter 11 Cases, the Consenting Noteholders shall
consent to the Company’s access to and use of cash collateral in accordance with
an order acceptable to the Company and the Required Consenting Noteholders in
all respects. SEC Reporting   As soon as reasonably practicable after the RSA
Effective Date, the Company shall make all necessary filings to cease to be
subject to the public reporting requirements under the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and other applicable securities rules and regulations.
Once the Company is no longer subject to SEC reporting requirements, the Company
will provide comparable reporting to the indenture trustee to the New Notes and
the administrative and collateral agent of the Amended Credit Facility,
including by providing information and reports substantially similar to those
required in SEC Forms 10-K and 10-Q for a reporting company of similar size to
the Company and by providing information regarding the occurrence of any event
which would have required the Company to file a Current Report on Form 8-K with
the SEC if such event had occurred prior to the Company no longer being subject
to SEC reporting requirements.

 

7



--------------------------------------------------------------------------------

Indemnification of Prepetition Officers and Directors    The Plan shall provide
for prepaid tail coverage liability insurance for the Company’s directors and
officers, which insurance policy will be obtained in consultation with the
Consenting Noteholders and in no event shall the premium paid by the Company for
such tail policy exceed $400,000.   

 

As of the Plan Effective Date, the Company shall enter into customary
indemnification agreements to those directors, officers, and employees of the
Company employed or otherwise serving as of the Plan Effective Date.

  

 

Reorganized Goodman shall execute indemnification agreements no less favorable
to the indemnitees than the Company’s existing indemnification agreements with
directors and executive officers.

Restructuring Fees and Expenses   

 

Prior to the RSA Effective Date, the Company shall have paid all reasonable and
documented out-of-pocket expenses and fees of Akin Gump Strauss Hauer & Feld LLP
(“Akin”) and Greenhill & Co., LLC (“Greenhill”) incurred to date in connection
with the Restructuring. In addition, prior to the RSA Effective Date, the
Company shall withdraw its termination of Akin and Greenhill pursuant to letters
dated August 2, 2016 and shall reinstate Akin and Greenhill on the terms set
forth in their respective engagement letters (the “Consenting Noteholder
Engagement Letters”).

  

 

Following the RSA Effective Date, the Company shall pay all reasonable and
documented out-of-pocket expenses and fees of the Consenting Noteholders in
connection with the Restructuring, including, but not limited to, reasonable and
documented out-of-pocket expenses and fees of Akin and Greenhill, and all fees
and expenses of one local counsel, in each case that are due and owning after
receipt of reasonably detailed applicable invoices (with such redactions that
are necessary to preserve attorney-client privilege, as applicable), and in
accordance with the terms of the applicable Consenting Noteholder Engagement
Letter, with any balance(s) paid on the Plan Effective Date, including, for the
avoidance of doubt the Transaction Fee (as defined in the Greenhill engagement
letter).

Releases and Exculpation   

 

To the fullest extent permitted by applicable law, the Plan shall include a full
release from liability in favor of the Company, the Goodman MBE Group, the
Goodman MBE Group Entity, and each of its members, the holders of the Secured
Notes, the Indenture Trustee, the Administrative Agent, the existing equity
holders, AT&T and their respective current and former direct and indirect
affiliates and their and their respective affiliates’ equity holders, members,
partners, subsidiaries, affiliates, funds, managers, managing members, officers,
directors, employees, advisors, financial advisors, principals, attorneys,
professionals, accountants, investment bankers, consultants, agents and other
representatives (including their respective equity holders, members, partners,
subsidiaries, affiliates, funds managers, managing members, officers, directors,
employees, advisors,

 

8



--------------------------------------------------------------------------------

   principals, attorneys, professionals, accountants, investment bankers,
consultants, agents and other representatives) (collectively, the “Released
Parties”) by the Company and each of its members, the Goodman MBE Group, the
Goodman MBE Group Entity, the existing equity holders and the holders of the
Secured Notes from any claims or causes of action related to, or arising out of,
the Restructuring, the Amended Credit Facility, the Chapter 11 Cases, the
pursuit of confirmation of the Plan, in each case as applicable, the
consummation of the Plan or the administration of the Plan or the property to be
distributed under the Plan, except for claims resulting from fraud, gross
negligence or willful misconduct. For the avoidance of doubt, the Released
Parties shall be included in and protected by the exculpation and injunction
provisions of the Plan to the fullest extent possible under law; provided,
however, that the foregoing shall not release in any capacity former directors
and officers (solely to extent that such former directors and officers are not
also members of the Goodman MBE Group) of the Company as of the commencement of
the Chapter 11 Cases. Tax Matters   

 

The parties shall work together in good faith and use reasonable best efforts to
structure and implement the Restructuring and the transactions related thereto
in a tax efficient and cost-effective manner for the Company, the existing
equity holders, and the Consenting Noteholders.

Conditions Precedent to Closing   

 

The occurrence of the Plan Effective Date shall be subject to the satisfaction
of the conditions precedent set forth in the RSA and the Plan.

Organizational Documents   

 

On or before the Plan Effective Date, the Company, the Required Consenting
Equityholders, and the Required Consenting Noteholders shall (a) amend and
restate the Company’s certificate of incorporation (the “Amended and Restated
Certificate of Incorporation”), (b) amend and restate the Company’s bylaws (the
“Amended and Restated Bylaws”), and (c) enter into a shareholders agreement (the
“Shareholders Agreement”), in each case of (a)–(c), on terms acceptable to the
Company, the Required Consenting Equityholders, and the Required Consenting
Noteholders in all respects. The Amended and Restated Certificate of
Incorporation, Amended and Restated Bylaws, and the Shareholders Agreement
shall, as applicable, set forth the minority protections5 for the holders of the
PIK Preferred Stock and the New Common Stock, including, but not limited to,
voting arrangements for the appointing of members of the board of directors and
financial reporting covenants.

 

5  Protections to include, among others, anti-dilution protections; bars on
senior equity issuances; tag-along rights/registration rights; consent rights on
increasing the size of the Board, consent rights over a removal of a director
other than for cause, consent rights over a change of control to the extent the
New PIK Preferred Equity does not receive a par recovery, consent rights over
any proposed changes to organizational documents and consent rights over
transactions or agreements with related parties or affiliates.

 

9



--------------------------------------------------------------------------------

   The Company, the Consenting Equityholders, and the Consenting Noteholders
shall use reasonable best efforts to ensure that such organizational documents
do not violate the Company’s state and federal MBE certification requirements.
  

 

The Company shall be redomiciled in Delaware; provided that doing so does not
violate the Company’s state and federal MBE certification requirements.

Governing Law and Forum   

 

The Company and Consenting Noteholders agree that New York law shall govern the
terms of the RSA and the Plan and consent to exclusive New York jurisdiction.

  

 

Notwithstanding the preceding sentence, upon the commencement of the Chapter 11
Cases by the Company and certain of its direct and indirect subsidiaries and
affiliates, the Bankruptcy Court shall have exclusive jurisdiction over all
matters arising out of or in connection with the Restructuring.

 

10



--------------------------------------------------------------------------------

Exhibit 1

Employment Agreements for John Goodman and Jason Goodman



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into by and
between Goodman Networks Incorporated (the “Company”) and John A. Goodman
(“Executive”). This Agreement is made to be effective as of January 1, 2017 (the
“Effective Date”).

WHEREAS, the operations of the Company and its Affiliates (defined below) are a
complex matter requiring direction and leadership in a variety of arenas,
including financial, information technology, and others;

WHEREAS, Executive possesses certain experience and unique expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates;

WHEREAS, the Company has provided Executive with highly confidential information
pertaining to the Company and its Affiliates and will continue to provide new
confidential information after the execution of this Agreement; and

WHEREAS, the Company wishes to continue to employ Executive as its Executive
Chairman and Chief Executive Officer, and Executive wishes to continue to be
employed in such position, pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions, and conditions set forth in this Agreement, the
parties hereby agree:

1. Definitions. The following capitalized terms shall have the meanings set
forth below.

1.1. “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by, or under common control with the Company, where
control may be by either management authority or equity interest.

1.2. “Board” shall mean the Board of Directors of the Company.

1.3. “Carrying Cost” means the monthly mortgage payment and other cost
associated with the maintenance of Executive’s primary residence for up to
twelve (12) months, while the home is for sale and actively on the market.

1.4. “Cause” shall mean any of the following: (a) any willful and material
misapplication by Executive of the Company’s funds, or any other material act of
dishonesty committed by Executive toward the Company; or (b) Executive’s willful
and material breach of this Agreement or willful and material failure to
substantially perform his duties hereunder (other than any such failure
resulting from mental or physical illness) after written demand for substantial
performance is delivered by the Board which specifically identifies the manner
in which the Board believes Executive has not substantially performed his duties
and Executive fails to cure his nonperformance after receipt of notice as
required by this Section 1.4. Executive shall not be deemed to have been
terminated for Cause without first having been (a) provided written notice of
not less than thirty (30) days setting forth the specific reasons for the



--------------------------------------------------------------------------------

Company’s intention to terminate for Cause, (b) an opportunity for Executive,
together with his counsel, to be heard before the Board, and (c) delivery to
Executive of a notice of termination from the Board stating that a majority of
the Board found, in good faith, that Executive had engaged in the willful and
material conduct referred to in such notice. For purposes of this Agreement, no
act, or failure to act, on Executive’s part shall be considered “willful” unless
done, or omitted to be done, by Executive in bad faith and without reasonable
belief that Executive’s action or omission was in the best interest of the
Company.

1.5. “Change in Control” shall mean any of the following: (a) Continuing
Directors cease to constitute at least fifty percent (50%) of the members of the
Board; (b) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; (c) any consolidation, merger or
share exchange of the Company in which the Company is not the continuing or
surviving corporation or other entity or pursuant to which shares of the
Company’s Common Stock would be converted into cash, securities or other
property; or (d) any sale, lease, exchange or other transfer (excluding transfer
by way of pledge or hypothecation) in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company;
provided, however, that (i) the transactions regarding and involving the Company
and its subsidiaries as described in and in accordance with the Restructuring
Support and Forbearance Agreement contemplating the prepackaged plan of
reorganization of the Company and its subsidiaries under Chapter 11 of the
United States Bankruptcy Code (the “RSA”) shall not constitute a Change in
Control, (ii) the transfer of shares of the Company by Executive, Jason Goodman,
James Goodman, and Jonathan Goodman to the Goodman MBE Group, as described and
defined in the RSA, shall not constitute a Change in Control, and (iii) a
transaction described in clause (c) or clause (d) shall not constitute a Change
in Control hereunder if after such transaction (A) Continuing Directors
constitute at least fifty percent (50%) of the members of the Board of Directors
of the continuing, surviving or acquiring entity, as the case may be or, if such
entity has a parent entity directly or indirectly holding at least a majority of
the voting power of the voting securities of the continuing, surviving or
acquiring entity, Continuing Directors constitute at least fifty percent (50%)
of the members of the Board of Directors of the entity that is the ultimate
parent of the continuing, surviving or acquiring entity, and (B) the continuing,
surviving or acquiring entity (or the ultimate parent of such continuing,
surviving or acquiring entity) assumes all of the Company’s obligations under
this Agreement. For purposes herein, the term “Continuing Directors” means Board
members who (x) at the date of this Agreement were directors or (y) become
directors after the date of this Agreement and whose election or nomination for
election by the Company’s shareholders was approved by a vote of a majority of
the directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved.
Notwithstanding the foregoing in this definition, no event shall be a “Change in
Control” for purposes of this Agreement unless such event also constitutes a
change in the Company’s ownership, its effective control or the ownership of a
substantial portion of its assets within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

1.6. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985.

1.7. “Confidential Information” shall mean trade secrets, confidential or
proprietary information, and all other information, documents or materials
owned, developed or possessed

 

2



--------------------------------------------------------------------------------

by the Company or its Affiliates that are not generally known to the public.
“Confidential Information” includes, but is not limited to, customer lists,
preferences and contacts, financial information, business plans, product cost or
pricing, information regarding future development, locations or acquisitions,
personnel records and software programs. “Confidential Information” shall not
include any information (a) that is or becomes generally publicly available
(other than as a result of violation of this Agreement by Executive), (b) that
Executive receives on a non-confidential basis from a source (other than the
Company) that is not known by him to be bound by an obligation of secrecy or
confidentiality to the Company, or (c) that was in the possession of Executive
prior to disclosure by the Company.

1.8. “Good Reason” shall mean and be defined in Section 5.5 below.

1.9. “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts, and ideas (whether or not
patentable, copyrightable or constituting trade secrets) conceived, made,
created, developed, or reduced to practice by Executive (whether alone or with
others, whether or not during normal business hours, and whether on or off
Company premises) during Executive’s employment and during the period of six
(6) months immediately following termination of his employment that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2019 (“Term”), subject to earlier termination
as set forth in Section 5 below.

3. Capacity and Performance.

3.1. During the Term, Executive shall serve the Company as its Executive
Chairman and Chief Executive Officer and shall report directly to the Board.
During the Term, Executive shall be employed by the Company on a full-time basis
and shall perform such duties and responsibilities incident to the position of
Executive Chairman and Chief Executive Officer, on behalf of the Company and its
Affiliates, and as may reasonably be designated from time to time by the Board.

3.2. During his employment with the Company, Executive shall devote his full
business time and his best efforts, business judgment, skill, and knowledge to
the advancement of the business and interests of the Company and its Affiliates
and to the discharge of his duties and responsibilities hereunder. Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental, or academic position during his employment with the
Company, except as may be expressly approved by the Board in writing. The
foregoing shall not limit Executive’s right to serve on corporate (or other
entity), civic or charitable boards or committees, manage his personal
investments or engage in such activities as are reasonably necessary to monitor
and protect his interests as a minority stockholder or equity owner in other
companies, to the extent such service or activities do not significantly
interfere with performance of the obligations set forth above.

 

3



--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by
Executive during the Term, Executive shall receive the following:

4.1. Base Salary. During the Term, the Company shall pay Executive a base salary
at a rate not less than $550,000.00 (five hundred-fifty thousand dollars) per
year, less any and all lawful withholdings or deductions, payable in accordance
with the payroll practices of the Company for its executives, and subject to
increases from time to time (and in accordance with annual merit reviews) as may
be approved by the Board (“Base Salary”).

4.2. Other Bonuses.

(a) Management Bonus. With respect to each calendar year during the Term,
Executive shall be entitled to receive a bonus pursuant to the terms of the then
current Goodman Network Executive Management Bonus Plan (“Management Bonus”) and
such other incentive compensation as Executive may be eligible to receive under
benefit plans maintained by the Company from time to time. The Management Bonus
shall be paid in accordance with the timing of the Company’s payment of bonuses
to its other senior executives for the corresponding period, and in accordance
with the Company’s other policies and procedures relating to bonus compensation;
provided, however, that such Management Bonus shall in all events be paid in the
year after the year in which the Management Bonus was earned as provided under
the Goodman Network Executive Management Bonus Plan; provided, further, that no
Management Bonus shall be paid to Executive during the Restructuring Support
Period (as defined in the RSA).

(b) One-time Compensation. The Company shall pay Executive a one-time bonus,
payable on the first normal payroll cycle after the signing of the Restructuring
Support Agreement, equal to $275,000 (two hundred seventy five thousand
dollars).

(c) Retention Compensation. The Company shall pay Executive an annual retention
bonus, payable on December 31st of each calendar year during the Term, equal to
35% of the annualized Base Salary (collectively, the “Retention Bonus”),
provided, however, for the avoidance of doubt, Executive shall have no right to
receive any portion of a Retention Bonus unless Executive is employed by the
Company on December 31st of the applicable calendar year.

(d) Relocation. If during the Term the Company requires Executive to relocate
outside the San Antonio metropolitan area and (if applicable) Executive does not
terminate his employment for Good Reason because of the relocation, the Company
shall (i) pay or reimburse Executive all necessary or reasonable relocation
expenses as approved by the Board, and (ii) reimburse Executive for the Carrying
Cost for a maximum of twelve (12) months. Any amounts received by Executive from
the Company pursuant to this Section 4.2(c) shall be grossed up for federal,
state, and local income and employment taxes (assuming the highest marginal tax
rate) so that Executive shall receive the benefit of the payments or
reimbursements as if there were no federal, state, and local income and
employment tax liability for such reimbursements. Any payment or reimbursement
of expenses made under this Section 4.2(c) shall only be made for eligible
expenses incurred during the Term, and shall be made by the Company no later
than December 31st of the year following the calendar year in which the expense
was incurred. The amount eligible for payment or reimbursement under this
Section 4.2(c)

 

4



--------------------------------------------------------------------------------

during a taxable year may not affect expenses eligible for reimbursement in any
other taxable year, and the right to reimbursement under this Section 4.2(c) is
not subject to liquidation or exchange for another benefit.

(e) Discretionary Bonus. In addition to the bonuses described in Sections 4.2(a)
and 4.2(b) above, Executive shall be eligible to receive one or more
discretionary bonuses during each calendar year during the Term, at such times,
and in such amounts, as determined by the Board, in its sole discretion (each, a
“Discretionary Bonus”); provided, however, that no Discretionary Bonus shall be
paid to Executive during the Restructuring Support Period. To receive a
Discretionary Bonus, Executive must be employed by the Company on the date such
Discretionary Bonus is paid to Executive.

 

5



--------------------------------------------------------------------------------

4.3. Vacation. During the Term, Executive shall receive and be entitled to take
vacation in accordance with the policies of the Company as in effect from time
to time (currently six (6) weeks of vacation time accrued per year), and subject
to the reasonable business needs of the Company. Vacation that is not used
during the year in which it is accrued may be carried into the first quarter of
the next year, but is thereafter lost. Vacation that is carried forward may not
be used consecutively with the following year’s vacation. Executive shall not be
entitled to payment for any accrued but unused vacation pay if the Company
terminates Executive for Cause. However, if Executive’s employment is terminated
for any other reason, Executive shall be entitled to receive payment for all
accrued but unused vacation pay.

4.4. Other Benefits. Executive shall be entitled to participate in or receive
benefits under a Company’s Executive Benefit Plan, and any other plan or
arrangement made available from time to time by the Company to its executives
and any plan or arrangement made available from time to time by the Company to
its employees generally (including, without limitation, any health, dental,
vision, disability, life insurance, 401(k), or other retirement programs)
(“Benefits”). Any such plan or arrangement shall be revocable and subject to
termination or amendment at any time only in accordance with the terms and
conditions of such plans or arrangements, without recourse by Executive,
provided that no such termination or amendment shall disadvantage Executive or
his wife or dependents disproportionately to any other participants therein
(except as may be required by laws or regulations, such as those related to
“top-heavy” or “top hat” plans).

4.5. Business Expenses. The Company shall pay or reimburse Executive for all
reasonable, customary and necessary business expenses incurred or paid by
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time. Any payment or reimbursement of
expenses made under this Section 4.5 shall only be made for eligible expenses
incurred during the Term, and shall be made by the Company no later than
December 31st of the year following the calendar year in which the expense was
incurred. The amount eligible for payment or reimbursement under this
Section 4.5 during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Section 4.5 is not subject to liquidation or exchange for another benefit.

4.6. Premiums on Certain Insurance Policies. The Company agrees to pay 100% of
the monthly premiums on the following life insurance policies: (a) North
American Company for Life and Health Insurance Buy Sell Policy Number
LB00294670, (b) North American Company for Life and Health Insurance Buy Sell
Policy Number LB02941240, (c) MetLife Life Insurance Policy #210165127, (d) AXA
Insurance Life Insurance Policy #110009595, (e) current Company-provided Basic
Life and AD&D Life Insurance Policy, (f) current Company-provided Voluntary
Employee Life and AD&D Life Insurance Policy, (g) current Company-provided
Spouse Voluntary Life and AD&D Life Insurance Policy and (h) current
Company-provided Child Voluntary Life Insurance Policy (collectively, the
“Policies”) to the extent permitted by law and subject to Executive’s validly
electing to continue such coverage. If any one or more of the Policies expire,
the Company shall procure a substantially similar policy to replace each such
expired policy for Executive (which shall then become a “Policy”) and pay 100%
of the monthly premium on such Policy. Notwithstanding the foregoing, if the
payments made pursuant to this

 

6



--------------------------------------------------------------------------------

Section 4.6 would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties as
determined under final regulations promulgated pursuant to the Patient
Protection and Affordable Care Act of 2010 (“PPACA”), the Company shall reform
this Section 4.6 in a manner as is necessary to comply with PPACA.

4.7. Annual Equity Grants. During each year of the Term, subject to this
Section 4.7, Executive shall be eligible to receive an annual award of equity
compensation, of the type and in the amounts and subject to such terms as
determined by the Board, in its sole discretion. Such awards of equity
compensation shall be subject to the terms and conditions of the Company’s
Management Incentive Plan (as defined and described in the RSA) and any other
equity incentive plan or plans of the Company, as they may be amended from time
to time in the Company’s sole discretion, and the award agreements granting such
equity compensation pursuant to such plans; provided that, such award agreements
shall provide that upon a termination of Executive’s employment by the Company
without Cause or by Executive for Good Reason, (i) such awards of equity
compensation shall vest in full, and (ii) with respect to awards that are stock
options, provided that Executive has not and does not breach any of his
obligations set forth in Section 7 of this Agreement, such options shall remain
exercisable for the full remaining term of the award.

5. Termination of Employment and Severance Benefits During the Term.
Notwithstanding the provisions of Section 2 hereof, Executive’s employment may
terminate prior to or at the expiration of the Term under the following
circumstances (each, a “Termination Date”):

5.1. Death. In the event of Executive’s death during the Term, Executive’s
employment hereunder shall immediately and automatically terminate. In such
event, the Company shall pay to Executive’s designated beneficiaries or, if no
beneficiaries have been designated by Executive, to his estate, (a) the Base
Salary earned but not paid through the Termination Date; (b) the amount of any
accrued but unused vacation calculated as of the Termination Date; and (c) any
business expenses incurred by Executive but un-reimbursed on the Termination
Date, provided that such expenses and required substantiation and documentation
are submitted within ninety (90) days of termination and that such expenses are
reimbursable under Company policy (all of the foregoing in this sentence,
collectively, “Final Compensation”). In addition, the Company shall pay to
Executive’s beneficiaries or estate (i) any Management Bonus and Retention Bonus
earned for or during the prior calendar year but unpaid as of the Termination
Date; (ii) a prorated portion of the Management Bonus achieved for the elapsed
portion of the calendar year in which the termination occurred, and (iii) a
prorated portion of the Retention Bonus based on the elapsed portion of the
calendar year in which the termination occurred (all of the foregoing in this
sentence, collectively, the “Final Bonus”). The Final Compensation shall be paid
by the Company to Executive within six (6) days of Executive’s death (or, if
later, within six (6) days of the date the Company receives notice of
Executive’s death, but in no event later than ninety (90) days after Executive’s
death). The Final Bonus shall be paid by the Company to Executive within twenty
(20) days of Executive’s death (or, if later, within twenty (20) days of the
date the Company receives notice of Executive’s death).

 

7



--------------------------------------------------------------------------------

5.2. Disability.

(a) If, as a result of Executive’s incapacity due to physical or mental illness,
Executive shall have been absent from Executive’s duties with the Company on a
full-time basis for one hundred eighty (180) consecutive calendar days, and
within thirty (30) days after written notice of termination Executive shall not
have returned to the full-time performance of his duties, with or without
reasonable accommodations, the Company may thereafter notify Executive of his
termination of employment. In the event of such termination, the Company shall
pay to Executive the Final Compensation within six (6) days of the Termination
Date, and shall pay the Final Bonus within twenty (20) days of the Termination
Date.

(b) The Board may designate another employee to act in Executive’s place during
any period of Executive’s disability. Notwithstanding any such designation,
Executive shall continue to receive his compensation and benefits in accordance
with Section 4 above, to the extent permitted by the then-current terms of the
applicable benefit plans, until Executive becomes eligible for disability income
benefits under the Company’s disability income plan or until the termination of
his employment, whichever shall first occur.

(c) While receiving disability income payments under the Company’s disability
plan, Executive shall not be entitled to receive any Base Salary under
Section 4.1 hereof, but shall continue to participate in Company benefit plans
and receive all other compensation set forth in Section 4 above.

5.3. By the Company for Cause. During the Term, the Company may terminate
Executive’s employment for Cause as defined in Section 1.4 above. If Executive’s
employment is terminated for Cause as defined in Section 1.4 above, then the
Company shall have no further obligation to Executive other than to immediately
pay his Final Compensation.

5.4. By the Company Without Cause. During the Term, the Company may terminate
Executive’s employment without Cause at any time upon thirty (30) days written
notice to Executive. If Executive’s employment is terminated by the Company
without Cause then, in addition to immediately paying Executive the Final
Compensation and Final Bonus, Executive shall be paid severance equal to
eighteen (18) months Base Salary (the “Severance Payment”). In the event that
Executive is selected by the Required Consenting Equityholders (subject to the
consent right of AT&T and in consultation with the Consenting Noteholders) to
serve as either the Chief Executive Officer, the Chief Operating Officer, or the
Chairman of Reorganized Goodman, then the applicable employment agreement with
Reorganized Goodman shall be modified to increase severance pay from eighteen
months to twenty-four months. Any obligation of the Company to provide Executive
the Severance Payment is conditioned on Executive signing, delivering to the
Company and not revoking a release in a similar form to the form attached hereto
as Exhibit A (the “Release”) within sixty (60) days after the Termination Date.
The Severance Payment shall be paid in accordance with the following schedule:
(i) an amount equal to 50% of the Severance Payment will be payable in four (4)
equal payments, with (A) the first payment being at the Company’s next regular
payroll period which is at least five (5) business days following the effective
date of the Release (provided that if the 60-day time period for the Release
begins in one taxable year and ends in a subsequent taxable year, the first
payment shall be paid in the subsequent taxable year (for example, if Executive
terminates on

 

8



--------------------------------------------------------------------------------

December 1, then the first payment shall not be paid until on or after January 1
of the next year, regardless of when the Release is returned)), and (B) each of
the remaining three (3) payments (the “Quarterly Payments”) being paid on the
next payroll period following the third, sixth and ninth month anniversary dates
of the first payment; and (ii) the remaining amount of the Severance Payment
will be payable in nine (9) equal monthly payments with the first of such
payments being paid on the first payroll period coinciding with or next
following one (1) month after the last Quarterly Payment, and each of the
remaining eight (8) payments being paid monthly thereafter. In the event the
Company terminates Executive’s employment without Cause, any and all incentive
or other unvested grants or deferred compensation awards shall be fully and
immediately vested as of the Termination Date without any further action by
Executive or the Company.

5.5. By Executive for Good Reason. During the Term, Executive may terminate his
employment at any time for Good Reason. For purposes of this Agreement, the
following shall constitute “Good Reason” for termination by Executive:

(a) any material diminution in Executive’s authority, duties or responsibilities
with the Company;

(b) the assignment to Executive of any duties or responsibilities that are
materially inconsistent with Executive’s existing duties or responsibilities as
Executive Chairman;

(c) any reduction by the Company in Executive’s Base Salary, Management Bonus or
Retention Bonus;

(d) a Change in Control;

(e) unless otherwise consented to in writing by Executive, the imposition of any
requirement that Executive relocate to, or perform any of his duties hereunder
at, any location that is more than fifty (50) miles from his current primary
residence located at 1008 Middle Creek Road, Fredericksburg, Texas 78624;
provided, however, that reasonable and customary business travel, and the
expectation that Executive will perform certain functions in other offices of
the Company in the ordinary course of business consistent with past practices,
shall not be deemed a required relocation under this Section 5.5(e);

(f) the Company’s failure to obtain the express assumption of this Agreement by
any successor to the Company;

(g) any material breach by the Company of any agreement (including, without
limitation, this Agreement) between it and Executive; or

(h) any requirement that Executive report to some person or persons other than
the Board.

Any Good Reason shall not be waived by Executive’s continued employment
following an act or omission giving rise to such Good Reason. However, Executive
shall not be deemed to have been terminated for Good Reason pursuant to
Section(s) 5.5(a), (b), (c), (f) or (g) above without

 

9



--------------------------------------------------------------------------------

having first provided at least thirty (30) days written notice to the Company
setting forth the specific acts or omissions which constitute or give rise to
Good Reason and the Company fails to cure such acts or omissions within the
thirty (30) day notice period.

If Executive’s employment is terminated by Executive for Good Reason then, in
addition to immediately paying Executive the Final Compensation and Final Bonus,
Executive shall be paid the Severance Payment. Any obligation of the Company to
provide Executive the Severance Payment is conditioned on Executive signing,
delivering the Release to the Company and not revoking the Release as provided
therein within sixty (60) days after the Termination Date. The Severance Payment
shall be paid in accordance with the following schedule: (i) an amount equal to
50% of the Severance Payment will be payable in four (4) equal payments, with
(A) the first payment being at the Company’s next regular payroll period which
is at least five (5) business days following the effective date of the Release
(provided that if the 60-day time period for the Release begins in one taxable
year and ends in a subsequent taxable year, the first payment shall be paid in
the subsequent taxable year (for example, if Executive terminates on December 1,
then the first payment shall not be paid until on or after January 1 of the next
year, regardless of when the Release is returned), and (B) each of the remaining
Quarterly Payments being paid on the next payroll period following the third,
sixth and ninth month anniversary dates of the first payment; and (ii) the
remaining amount of the Severance Payment will be payable in nine (9) equal
monthly payments with the first of such payments being paid on the first payroll
period coinciding with or next following one (l) month after the last Quarterly
Payment, and each of the remaining eight (8) payments being paid monthly
thereafter. In the event Executive terminates his employment for Good Reason,
any and all incentive or other unvested grants or deferred compensation awards
shall be fully and immediately vested as of the Termination Date without any
further action by Executive or the Company.

5.6. By Executive Other than for Good Reason. During the Term, Executive may
terminate his employment at any time upon sixty (60) days’ written notice to the
Company. In the event of termination by Executive pursuant to this Section 5.6,
the Board may elect to waive the period of notice, or any portion thereof, and,
if the Board so elects, the Company shall pay Executive his Base Salary for the
notice period (or for any remaining portion of the period). If Executive’s
employment is voluntarily terminated by him other than for Good Reason, then the
Company shall pay Executive the Final Compensation within six (6) days of his
Termination Date.

5.7. By Expiration of the Term. If Executive’s employment with the Company
terminates upon the expiration of the Term, Executive shall be paid the Final
Compensation, Final Bonus (not prorated), and the Severance Payment. Any
obligation of the Company to provide Executive the Severance Payment is
conditioned on Executive signing, delivering to the Company and not revoking the
Release as provided therein within sixty (60) days after the Termination Date.
The Severance Payment shall be paid in accordance with the following schedule:
(i) an amount equal to 50% of the Severance Payment will be payable in four
(4) equal payments, with (A) the first payment being at the Company’s next
regular payroll period which is at least five (5) business days following the
effective date of the Release (provided that if the 60-day time period for the
Release begins in one taxable year and ends in a subsequent taxable year, the
first payment shall be paid in the subsequent taxable year (for example, if
Executive terminates on December 1, then the first payment shall not be paid
until on or after January 1 of

 

10



--------------------------------------------------------------------------------

the next year, regardless of when the Release is returned), and (B) each of the
remaining Quarterly Payments being paid on the next payroll period following the
third, sixth and ninth month anniversary dates of the first payment; and
(ii) the remaining amount of the Severance Payment will be payable in nine
(9) equal monthly payments with the first of such payments being paid on the
first payroll period coinciding with or next following one (1) month after the
last Quarterly Payment, and each of the remaining eight (8) payments being paid
monthly thereafter. In the event Executive’s employment with the Company
terminates at the expiration of the Term, any and all incentive or other
unvested grants or deferred compensation awards shall be fully and immediately
vested as of the Termination Date without any further action by Executive or the
Company.

5.8. Continued Payment of Insurance Premiums. Upon termination of Executive’s
employment under any of Sections 5.4, 5.5, or 5.7 above, the Company shall also
pay 100% of the monthly premiums on the Policies for a period of up to
thirty-six (36) months, or such shorter period as allowed by the Policy, from
and after the Termination Date, to the extent permitted by law and subject to
Executive’s validly electing to continue coverage under such Policies. If any
one or more of the Policies expire, the Company shall procure a substantially
similar policy to replace each such expired policy for Executive and pay 100% of
the monthly premium on such Policy. Executive understands and agrees that the
payments made pursuant to this Section 5.8 shall be included in his taxable
income to the extent required by applicable law. Notwithstanding the foregoing,
if the payments made pursuant to this Section 5.8 would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties as determined under final regulations promulgated
pursuant to PPACA, the Company shall reform this Section 5.8 in a manner as
necessary to comply with PPACA.

5.9. Section 409A and Timing of Payments. For purposes of this Agreement, any
references to termination of employment shall mean a “separation from service”
under Section 409A of the Code. If, at the time Executive’s employment with the
Company terminates, the Company is publicly traded (as defined in Section 409A
of the Code), any amounts payable under this Section 5 that would otherwise be
considered deferred compensation subject to the additional twenty percent (20%)
tax imposed by Section 409A if paid within six (6) months following the
Termination Date shall be paid at the later of the time otherwise provided in
Section 5 or the earliest time that will prevent such amounts from being
considered deferred compensation. For purposes of Section 409A of the Code, each
payment under this Section 5 (and each other severance plan payment) will be
treated as a separate payment.

6. Effect of Termination.

6.1. Benefits. Benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of the termination of Executive’s employment
without regard to any continuation of Base Salary or other payment to Executive
following such Termination Date; provided, however, that in the event
Executive’s employment is terminated pursuant to Section(s) 5.2, 5.4, 5.5 or 5.7
above, the Company shall pay any monthly premiums attributable to COBRA coverage
for Executive and his “qualified beneficiaries” (as defined by COBRA) should
Executive elect to receive or be provided such coverage for up to thirty-six
(36) months, or such shorter period allowed by COBRA, and the Company shall
continue any benefits provided pursuant to the Executive Benefit Plan that are
not covered by COBRA for a period of thirty-six

 

11



--------------------------------------------------------------------------------

(36) months. Executive understands and agrees that payments made pursuant to
this Section 6.1 shall be included in his taxable income to the extent required
to avoid adverse tax consequences on the Company or Executive with respect to
reimbursements under the Company’s group health insurance plan for Executive
and/or his qualified beneficiaries.

6.2. Survival of Obligations. Provisions of this Agreement shall survive any
termination of Executive’s employment hereunder, including termination of this
Agreement upon the expiration of the Term, if so provided herein or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation the obligations of Executive under Sections 7 and 8 hereof
and the obligations of the Company under Section 5.

6.3. Mitigation Not Required. Executive shall not be required to mitigate the
amount of any payment(s) provided for in this Agreement either by seeking
employment or otherwise. Furthermore, the Company shall not be entitled to set
off or reduce any payments owed to Executive under this Agreement by the amount
of earnings or benefits received by Executive in any future employment.

6.4. Legal Expenses. If any contest or dispute shall arise under this Agreement
involving termination of Executive’s employment with the Company or involving
the validity, interpretation, enforceability, or liability under any provision
of this Agreement then (regardless of the outcome, unless and until it shall be
determined by a court of competent jurisdiction in a final, non-appealable
decision in favor of the Company or that the Company’s interpretation of the
Agreement is otherwise substantially accurate), the Company shall reimburse
Executive for all legal fees and expenses, if any, incurred by Executive in
connection with such contest or dispute within thirty (30) days of receiving
such request and reasonable documentation (which need not include any privileged
or confidential information of Executive) of such fees and expenses from
Executive. Notwithstanding anything to the contrary contained herein, in the
event a court of competent jurisdiction, in a final, non-appealable decision,
finds in favor of the Company or that the Company’s interpretation of the
Agreement is otherwise substantially accurate, Executive shall reimburse the
Company for all legal fees and expenses previously paid to Executive (without
interest) with respect to such contest or dispute within thirty (30) days of
such finding. No reimbursement of any expense shall be made by the Company after
December 31st of the year following the calendar year in which the expense was
incurred. The amount eligible for reimbursement under this Section 6.4 during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and the right to reimbursement under this Section 6.4 is not
subject to liquidation or exchange for another benefit.

7. Confidential Information. Ownership of Information, Inventions and Original
Work, and Restrictive Covenants.

7.1. Confidential Information. Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information, that Executive may
develop Confidential Information for the Company or its Affiliates, and that the
Company has and will continue to provide Executive with Confidential Information
during the course of his employment. Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any person or entity or use, other than as
required by applicable law or for the proper performance of his duties and

 

12



--------------------------------------------------------------------------------

responsibilities to the Company and its Affiliates, any Confidential Information
obtained by Executive incident to his employment by the Company or any of its
Affiliates. Executive understands that this restriction shall continue to apply
for a period of two (2) years after his employment terminates, regardless of the
reason for such termination.

7.2. Safeguard and Return of Documents. All documents, records, tapes, and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates, and any copies, in whole or in
part, thereof (the “Documents”), whether or not prepared by Executive, shall be
the sole and exclusive property of the Company and its Affiliates. Executive
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates all Documents then in Executive’s possession or control
with the exception of this Agreement or other documents related to Executive’s
compensation or benefits.

7.3. Ownership of Information, Inventions and Original Work. Executive agrees
that any creative works, discoveries, designs, software, computer programs,
inventions, improvements, modifications, enhancements, know-how, formulations,
concepts or ideas which are conceived, created or developed by Executive, either
alone or with others (collectively referred to as “Work Product”), is the
exclusive property of the Company if:

(a) it was conceived or developed in any part on Company time;

(b) any equipment, facilities, materials, or Confidential Information of the
Company was used in its conception or development; or

(c) it either (i) relates, at the time of conception or reduction to practice,
to the Company’s business or to an actual or demonstrably anticipated research
or development project of the Company, or (ii) results from any work performed
by Executive for the Company.

Executive agrees to assist the Company in obtaining a patent or copyrights on
such Work Product and to provide such documentation and assistance as is
necessary for the Company to obtain such patent or copyright. Executive shall
maintain adequate written records of such Work Product in such format as may be
specified by the Company. Such records will be available to and remain the sole
property of the Company at all times.

7.4. Restrictive Covenants. Executive acknowledges that, in order to effectuate
the promise to hold Confidential Information in trust for the Company and in
order to protect the Company’s legitimate business interests (which include, but
are not limited to, continuation of contracts and relationships with its
customers, its reputation, its competitive advantage, its goodwill and the value
of the shares and options awarded to Executive with respect to the Company’s
stock), it is necessary to enter into the following restrictive covenants.
Without the prior written consent of the Company, Executive shall not, during
his employment at the Company or for a period of eighteen (18) months following
the termination of employment:

(a) engage in or perform services for a Competing Business. For purposes of this
Agreement, “Competing Business” is one which provides the same or substantially
similar products and services as those provided by the Company during
Executive’s employment,

 

13



--------------------------------------------------------------------------------

including, but not limited to, telecom consulting, telecom field services,
wireline EFI&T services, wireless EFI&T services, software, or circuit audits,
retrofits or software development, but shall specifically exclude any OEM
telecom company, cable company, or electronic manufacturing services (contract
manufacturing) company. The geographic area for purposes of this restriction is
the area(s) within the United States and of any Company office or facility in
which, from which, or in relation to which Executive performed services for the
Company;

(b) have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by Executive of any stock or other equity
interest listed on any national securities exchange of any corporation or other
entity conducting a competing business shall not be deemed a violation of this
Agreement if the aggregate amount of such stock or equity interests owned by
Executive does not exceed five percent (5%) of the total outstanding stock or
equity interests of such entity;

(c) solicit business from, attempt to do business with, or do business with any
person or entity that was a customer/client of the Company during Executive’s
employment with the Company and which Executive either: (a) called on, serviced,
did business with, or had contact with during his employment; or (b) became
acquainted with or received Confidential Information regarding during his
employment. This restriction applies only to business that is in the scope of
services or products provided by the Company. The geographic area for purposes
of this restriction is the area where the customer/client is located and/or does
business; or

(d) solicit, induce, or attempt to solicit or induce, on behalf of himself or
any other person or entity, any employee of the Company to terminate his/her
employment with the Company and/or to accept employment elsewhere.

8. Assignment of Rights to Intellectual Property. Executive shall promptly and
fully disclose all Intellectual Property to the Company. Executive hereby
assigns and agrees to assign to the Company (or as otherwise directed by the
Company) Executive’s full right, title and interest in and to all Intellectual
Property. Executive agrees to execute any and all applications for domestic and
foreign patents, copyrights, or other proprietary rights and to do such other
acts (including, without limitation, execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company and to permit the Company to enforce any
patents, copyrights, or other proprietary rights to the Intellectual Property.
All copyrightable works that Executive creates in the course of his employment
by the Company shall be considered “work made for hire.”

9. Enforcement of Covenants. Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including, but
not limited to, the restraints contained in Section 7 above. Executive agrees
that said restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area.

10. Assignment and Succession.

10.1. No Assignment by Executive. This Agreement is personal to Executive and
(except as provided in Section 4.8 above) shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representative.

10.2. Succession. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company may assign this
Agreement only to an assignee that agrees to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

14



--------------------------------------------------------------------------------

11. Indemnification. The Company hereby agrees to indemnify Executive (on an
after-tax basis) and hold him harmless to the fullest extent permitted by law
against any and all actions, claims, demands, proceedings, damages, losses or
suits, including (without limitation) all costs and/or expenses of defense
(including but not limited to attorneys’ fees) resulting from Executive’s good
faith performance of his duties and obligations with the Company. The Company
also agrees to indemnify and reimburse Executive (on an after-tax basis) if any
amounts payable to Executive under this Agreement are subject to additional
income or excise tax under either Section 409A or 4999 of the Code or any
similar or successor provisions of 409A or 4999. The Company agrees to pay for
any and all such costs, fees, expenses and/or taxes within thirty (30) days of
it receiving an invoice or bill for such costs, fees, expenses and/or taxes.

12. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier or (iv) sent via
facsimile confirmed in writing as follows:

If to the Company:

Goodman Networks Incorporated

2801 Network Blvd., Suite 300

Frisco, Texas 75034

Attention: Board of Directors

If to Executive:

Mr. John A. Goodman

1008 Middle Creek Rd.

Fredericksburg, Texas 78624

or to such other address or addresses as either party shall have designated in
writing to the other party hereto, provided, however, that any notice sent by
certified or registered mail shall be deemed delivered on the date of delivery
as evidenced by the return receipt.

13. Severability. If any portion or provision of this Agreement shall, to any
extent, be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application or such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

15



--------------------------------------------------------------------------------

14. Waiver. No waiver of such provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, understandings and
agreements (excluding any agreements governing the rights and obligations of the
Company and Executive with respect to the securities of the Company, and any
Company-provided separate benefit or severance plans, all of which remain in
full force and effect in accordance with their terms) between the parties
pertaining to or concerning the subject matter of this Agreement. However, if
any conflict or discrepancy exists between the terms of this Agreement and any
other agreements or benefit plans of the Company, the terms of this Agreement
shall control and be given full effect. No oral statements or prior written
material not specifically incorporated in this Agreement shall be of any force
and effect. Executive acknowledges and represents that in executing this
Agreement, Executive does not rely on, has not relied on, and specifically
disavows any reliance on any communications, promises, statements, inducements,
or representation(s), oral or written, by the Company or its Affiliates, except
as expressly contained in this Agreement. The parties represent that they relied
on their own judgment in entering into this Agreement.

16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by an expressly authorized representative of
the Company.

17. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

19. Governing Law and Forum Selection. This Agreement shall be construed, and
the legal relations between the parties determined, in accordance with the laws
of the State of Texas, without regard to its conflicts of law rules. Any action
brought in connection with this Agreement shall be brought exclusively in the
state district court of Dallas or Collin County, Texas. The Parties hereby
irrevocably consent to the exclusive jurisdiction and venue of such Texas state
district court and waive any objection they may have to the laying of venue of
any such proceeding in such court.

*********

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

GOODMAN NETWORKS INCORPORATED By:  

 

  Name:  

 

  Title:  

 

 

 

  JOHN A. GOODMAN



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments and benefits to be provided to me in
connection with my separation from the position of Executive Chairman and Chief
Executive Officer of Goodman Networks Incorporated (the “Company”), as set forth
in the Executive Employment Agreement between me and the Company (the
“Agreement”), my receipt of which is conditioned on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, I, on my own behalf
and on behalf of my heirs executives, administrators, beneficiaries,
representatives and assigns, and all others claiming through me, hereby release
and forever discharge the Company, its subsidiaries and other affiliates and all
of their respective past, present and future officers, directors, direct and
indirect shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors and assigns, and all
others connected with any of them (all of the foregoing, the “Released”), both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment with the Company or any of its subsidiaries or
other affiliates or the termination of that employment including, but not
limited to, any claim arising in common law, any tort claim, any claim for
breach of contract or any claim made under any federal, state or local law,
regulation, ordinance or other requirement (including without limitation Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act and the fair employment practices laws of
the state or states in which I have been employed by the Company or any of the
subsidiaries or other affiliates, each as amended from time to time) (all of the
foregoing causes of action, rights and claims, collectively, “Claims”).

Excluded from the scope of this Release of Claims is (i) any claim arising after
the effective date hereof with respect to the Company’s obligations under the
terms of the Agreement, (ii) any right of exculpation, indemnification,
advancement or contribution that I have pursuant to the governing documents of
the Company, any resolutions of the Board of Directors of the Company, the
Agreement, or any similar agreements or authorizations of the Company’s
subsidiaries or other affiliates, and (iii) any benefit to which I may be
entitled under any directors and officers, errors and omissions or similar
insurance policy or policies maintained by the Company.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the date of my separation or termination from my position with
the Company, but that I may consider the terms of this Release of Claims for up
to twenty-one (21) days (or such longer period as the Company may specify or
agree) from the date of my separation or termination from the Company. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Board of Directors
of the Company and that this Release of Claims will take effect only upon the
expiration of such seven (7) day revocation period and only if I have not timely
revoked it (“Release Effective Date”).

 

2



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into by and
between Goodman Networks Incorporated (the “Company”) and Jason A. Goodman
(“Executive”). This Agreement is made to be effective as of January 1, 2017 (the
“Effective Date”).

WHEREAS, the operations of the Company and its Affiliates (defined below) are a
complex matter requiring direction and leadership in a variety of arenas,
including financial, information technology, and others;

WHEREAS, Executive possesses certain experience and unique expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates;

WHEREAS, the Company has provided Executive with highly confidential information
pertaining to the Company and its Affiliates and will continue to provide new
confidential information after the execution of this Agreement; and

WHEREAS, the Company wishes to continue to employ Executive as its Executive
Chairman and Chief Executive Officer, and Executive wishes to continue to be
employed in such position, pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions, and conditions set forth in this Agreement, the
parties hereby agree:

1. Definitions. The following capitalized terms shall have the meanings set
forth below.

1.1. “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by, or under common control with the Company, where
control may be by either management authority or equity interest.

1.2. “Board” shall mean the Board of Directors of the Company.

1.3. “Carrying Cost” means the monthly mortgage payment and other cost
associated with the maintenance of Executive’s primary residence for up to
twelve (12) months, while the home is for sale and actively on the market.

1.4. “Cause” shall mean any of the following: (a) any willful and material
misapplication by Executive of the Company’s funds, or any other material act of
dishonesty committed by Executive toward the Company; or (b) Executive’s willful
and material breach of this Agreement or willful and material failure to
substantially perform his duties hereunder (other than any such failure
resulting from mental or physical illness) after written demand for substantial
performance is delivered by the Board which specifically identifies the manner
in which the Board believes Executive has not substantially performed his duties
and Executive fails to cure his nonperformance after receipt of notice as
required by this Section 1.4. Executive shall not be deemed to have been
terminated for Cause without first having been (a) provided written notice of
not less than thirty (30) days setting forth the specific reasons for the



--------------------------------------------------------------------------------

Company’s intention to terminate for Cause, (b) an opportunity for Executive,
together with his counsel, to be heard before the Board, and (c) delivery to
Executive of a notice of termination from the Board stating that a majority of
the Board found, in good faith, that Executive had engaged in the willful and
material conduct referred to in such notice. For purposes of this Agreement, no
act, or failure to act, on Executive’s part shall be considered “willful” unless
done, or omitted to be done, by Executive in bad faith and without reasonable
belief that Executive’s action or omission was in the best interest of the
Company.

1.5. “Change in Control” shall mean any of the following: (a) Continuing
Directors cease to constitute at least fifty percent (50%) of the members of the
Board; (b) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; (c) any consolidation, merger or
share exchange of the Company in which the Company is not the continuing or
surviving corporation or other entity or pursuant to which shares of the
Company’s Common Stock would be converted into cash, securities or other
property; or (d) any sale, lease, exchange or other transfer (excluding transfer
by way of pledge or hypothecation) in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company;
provided, however, that (i) the transactions regarding and involving the Company
and its subsidiaries as described in and in accordance with the Restructuring
Support and Forbearance Agreement contemplating the prepackaged plan of
reorganization of the Company and its subsidiaries under Chapter 11 of the
United States Bankruptcy Code (the “RSA”) shall not constitute a Change in
Control, (ii) the transfer of shares of the Company by Executive, John Goodman,
James Goodman, and Jonathan Goodman to the Goodman MBE Group, as described and
defined in the RSA, shall not constitute a Change in Control, and (iii) a
transaction described in clause (c) or clause (d) shall not constitute a Change
in Control hereunder if after such transaction (A) Continuing Directors
constitute at least fifty percent (50%) of the members of the Board of Directors
of the continuing, surviving or acquiring entity, as the case may be or, if such
entity has a parent entity directly or indirectly holding at least a majority of
the voting power of the voting securities of the continuing, surviving or
acquiring entity, Continuing Directors constitute at least fifty percent (50%)
of the members of the Board of Directors of the entity that is the ultimate
parent of the continuing, surviving or acquiring entity, and (B) the continuing,
surviving or acquiring entity (or the ultimate parent of such continuing,
surviving or acquiring entity) assumes all of the Company’s obligations under
this Agreement. For purposes herein, the term “Continuing Directors” means Board
members who (x) at the date of this Agreement were directors or (y) become
directors after the date of this Agreement and whose election or nomination for
election by the Company’s shareholders was approved by a vote of a majority of
the directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved.
Notwithstanding the foregoing in this definition, no event shall be a “Change in
Control” for purposes of this Agreement unless such event also constitutes a
change in the Company’s ownership, its effective control or the ownership of a
substantial portion of its assets within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

1.6. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985.

1.7. “Confidential Information” shall mean trade secrets, confidential or
proprietary information, and all other information, documents or materials
owned, developed or possessed

 

2



--------------------------------------------------------------------------------

by the Company or its Affiliates that are not generally known to the public.
“Confidential Information” includes, but is not limited to, customer lists,
preferences and contacts, financial information, business plans, product cost or
pricing, information regarding future development, locations or acquisitions,
personnel records and software programs. “Confidential Information” shall not
include any information (a) that is or becomes generally publicly available
(other than as a result of violation of this Agreement by Executive), (b) that
Executive receives on a non-confidential basis from a source (other than the
Company) that is not known by him to be bound by an obligation of secrecy or
confidentiality to the Company, or (c) that was in the possession of Executive
prior to disclosure by the Company.

1.8. “Good Reason” shall mean and be defined in Section 5.5 below.

1.9. “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts, and ideas (whether or not
patentable, copyrightable or constituting trade secrets) conceived, made,
created, developed, or reduced to practice by Executive (whether alone or with
others, whether or not during normal business hours, and whether on or off
Company premises) during Executive’s employment and during the period of six
(6) months immediately following termination of his employment that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2019 (“Term”), subject to earlier termination
as set forth in Section 5 below.

3. Capacity and Performance.

3.1. During the Term, Executive shall serve the Company as its Chief Operating
Officer and shall report directly to the Board and CEO. During the Term,
Executive shall be employed by the Company on a full-time basis and shall
perform such duties and responsibilities incident to the position of Chief
Operating Officer, on behalf of the Company and its Affiliates, and as may
reasonably be designated from time to time by the Board and CEO.

3.2. During his employment with the Company, Executive shall devote his full
business time and his best efforts, business judgment, skill, and knowledge to
the advancement of the business and interests of the Company and its Affiliates
and to the discharge of his duties and responsibilities hereunder. Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental, or academic position during his employment with the
Company, except as may be expressly approved by the Board in writing. The
foregoing shall not limit Executive’s right to serve on corporate (or other
entity), civic or charitable boards or committees, manage his personal
investments or engage in such activities as are reasonably necessary to monitor
and protect his interests as a stockholder or equity owner in other companies,
to the extent such service or activities do not significantly interfere with
performance of the obligations set forth above.

 

3



--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by
Executive during the Term, Executive shall receive the following:

4.1. Base Salary. During the Term, the Company shall pay Executive a base salary
at a rate not less than $550,000.00 (five hundred-fifty thousand dollars) per
year, less any and all lawful withholdings or deductions, payable in accordance
with the payroll practices of the Company for its executives, and subject to
increases from time to time (and in accordance with annual merit reviews) as may
be approved by the Board (“Base Salary”).

4.2. Other Bonuses.

(a) Management Bonus. With respect to each calendar year during the Term,
Executive shall be entitled to receive a bonus pursuant to the terms of the then
current Goodman Network Executive Management Bonus Plan (“Management Bonus”) and
such other incentive compensation as Executive may be eligible to receive under
benefit plans maintained by the Company from time to time. The Management Bonus
shall be paid in accordance with the timing of the Company’s payment of bonuses
to its other senior executives for the corresponding period, and in accordance
with the Company’s other policies and procedures relating to bonus compensation;
provided, however, that such Management Bonus shall in all events be paid in the
year after the year in which the Management Bonus was earned as provided under
the Goodman Network Executive Management Bonus Plan; provided, further, that no
Management Bonus shall be paid to Executive during the Restructuring Support
Period (as defined in the RSA).

(b) One-time Compensation. The Company shall pay Executive a one-time bonus,
payable on the first normal payroll cycle after the signing of the RSA, equal to
$275,000 (two hundred seventy five thousand dollars).

(c) Retention Compensation. The Company shall pay Executive an annual retention
bonus, payable on December 31st of each calendar year during the Term, equal to
35% of the annualized Base Salary (collectively, the “Retention Bonus”),
provided, however, for the avoidance of doubt, Executive shall have no right to
receive any portion of a Retention Bonus unless Executive is employed by the
Company on December 31st of the applicable calendar year.

(d) Relocation. If during the Term the Company requires Executive to relocate
outside the Dallas-Fort Worth metropolitan area and (if applicable) Executive
does not terminate his employment for Good Reason because of the relocation, the
Company shall (i) pay or reimburse Executive all necessary or reasonable
relocation expenses as approved by the Board, and (ii) reimburse Executive for
the Carrying Cost for a maximum of twelve (12) months. Any amounts received by
Executive from the Company pursuant to this Section 4.2(c) shall be grossed up
for federal, state, and local income and employment taxes (assuming the highest
marginal tax rate) so that Executive shall receive the benefit of the payments
or reimbursements as if there were no federal, state, and local income and
employment tax liability for such reimbursements. Any payment or reimbursement
of expenses made under this Section 4.2(c) shall only be made for eligible
expenses incurred during the Term, and shall be made by the Company no later
than December 31st of the year following the calendar year in which the expense
was incurred. The amount eligible for payment or reimbursement under this
Section 4.2(c) during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Section 4.2(c) is not subject to liquidation or exchange for another
benefit.

(e) Discretionary Bonus. In addition to the bonuses described in Sections 4.2(a)
and 4.2(b) above, Executive shall be eligible to receive one or more
discretionary bonuses during each calendar year during the Term, at such times,
and in such amounts, as determined by the Board and CEO, in its sole discretion
(each, a “Discretionary Bonus”); provided, however, that no Discretionary Bonus
shall be paid to Executive during the Restructuring Support Period. To receive a
Discretionary Bonus, Executive must be employed by the Company on the date such
Discretionary Bonus is paid to Executive.

 

4



--------------------------------------------------------------------------------

4.3. Vacation. During the Term, Executive shall receive and be entitled to take
vacation in accordance with the policies of the Company as in effect from time
to time (currently six (6) weeks of vacation time accrued per year), and subject
to the reasonable business needs of the Company. Vacation that is not used
during the year in which it is accrued may be carried into the first quarter of
the next year, but is thereafter lost. Vacation that is carried forward may not
be used consecutively with the following year’s vacation. Executive shall not be
entitled to payment for any accrued but unused vacation pay if the Company
terminates Executive for Cause. However, if Executive’s employment is terminated
for any other reason, Executive shall be entitled to receive payment for all
accrued but unused vacation pay.

4.4. Other Benefits. Executive shall be entitled to participate in or receive
benefits under a Company’s Executive Benefit Plan, and any other plan or
arrangement made available from time to time by the Company to its executives
and any plan or arrangement made available from time to time by the Company to
its employees generally (including, without limitation, any health, dental,
vision, disability, life insurance, 401(k), or other retirement programs)
(“Benefits”). Any such plan or arrangement shall be revocable and subject to
termination or arrangements, without recourse by Executive, provided that no
such termination or amendment shall disadvantage Executive or his wife or
dependents disproportionately to any other participants therein (except as may
be required by laws or regulations, such as those related to “top-heavy” or “top
hat” plans).

4.5. Business Expenses. The Company shall pay or reimburse Executive for all
reasonable, customary and necessary business expenses incurred or paid by
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time. Any payment or reimbursement of
expenses made under this Section 4.5 shall only be made for eligible expenses
incurred during the Term, and shall be made by the Company no later than
December 31st of the year following the calendar year in which the expense was
incurred. The amount eligible for payment or reimbursement under this
Section 4.5 during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Section 4.5 is not subject to liquidation or exchange for another benefit.

4.6. Premiums on Certain Insurance Policies. The Company agrees to pay 100% of
the monthly premiums on the following life insurance policies: (a) North
American Company for Life and Health Insurance Buy Sell Policy Number
LB02941310, (b) North American Company for Life and Health Insurance Buy Sell
Policy Number LB00850100, (c) current Company-provided Basic Life and AD&D Life
Insurance Policy, (f) current Company-provided Voluntary Employee Life and AD&D
Life Insurance Policy, (g) current Company-provided Spouse

 

5



--------------------------------------------------------------------------------

Voluntary Life and AD&D Life Insurance Policy and (h) current Company-provided
Child Voluntary Life Insurance Policy (collectively, the “Policies”) to the
extent permitted by law and subject to Executive’s validly electing to continue
such coverage. If any one or more of the Policies expire, the Company shall
procure a substantially similar policy to replace each such expired policy for
Executive (which shall then become a “Policy”) and pay 100% of the monthly
premium on such Policy. Notwithstanding the foregoing, if the payments made
pursuant to this Section 4.6 would violate the nondiscrimination rules
applicable to non-grandfathered plans, or would result in the imposition of
penalties as determined under final regulations promulgated pursuant to the
Patient Protection and Affordable Care Act of 2010 (“PPACA”), the Company shall
reform this Section 4.6 in a manner as is necessary to comply with PPACA.

4.7. Annual Equity Grants. During each year of the Term, subject to this
Section 4.7, Executive shall be eligible to receive an annual award of equity
compensation, of the type and in the amounts and subject to such terms as
determined by the Board, in its sole discretion. Such awards of equity
compensation shall be subject to the terms and conditions of the Company’s
Management Incentive Plan (as defined and described in the RSA) and any other
equity incentive plan or plans of the Company, as they may be amended from time
to time in the Company’s sole discretion, and the award agreements granting such
equity compensation pursuant to such plans; provided that, such award agreements
shall provide that upon a termination of Executive’s employment by the Company
without Cause or by Executive for Good Reason, (i) such awards of equity
compensation shall vest in full, and (ii) with respect to awards that are stock
options, provided that Executive has not and does not breach any of his
obligations set forth in Section 7 of this Agreement, such options shall remain
exercisable for the full remaining term of the award.

5. Termination of Employment and Severance Benefits During the Term.
Notwithstanding the provisions of Section 2 hereof, Executive’s employment may
terminate prior to or at the expiration of the Term under the following
circumstances (each, a “Termination Date”):

5.1. Death. In the event of Executive’s death during the Term, Executive’s
employment hereunder shall immediately and automatically terminate. In such
event, the Company shall pay to Executive’s designated beneficiaries or, if no
beneficiaries have been designated by Executive, to his estate, (a) the Base
Salary earned but not paid through the Termination Date; (b) the amount of any
accrued but unused vacation calculated as of the Termination Date; and (c) any
business expenses incurred by Executive but un-reimbursed on the Termination
Date, provided that such expenses and required substantiation and documentation
are submitted within ninety (90) days of termination and that such expenses are
reimbursable under Company policy (all of the foregoing in this sentence,
collectively, “Final Compensation”). In addition, the Company shall pay to
Executive’s beneficiaries or estate (i) any Management Bonus and Retention Bonus
earned for or during the prior calendar year but unpaid as of the Termination
Date; (ii) a prorated portion of the Management Bonus achieved for the elapsed
portion of the calendar year in which the termination occurred, and (iii) a
prorated portion of the Retention Bonus based on the elapsed portion of the
calendar year in which the termination occurred (all of the foregoing in this
sentence, collectively, the “Final Bonus”). The Final Compensation shall be paid
by the Company to Executive within six (6) days of Executive’s death (or, if
later, within six (6) days of the date the Company receives notice of
Executive’s death, but in no event later than ninety (90) days after Executive’s
death). The Final Bonus shall be paid by the Company to Executive within twenty
(20) days of Executive’s death (or, if later, within twenty (20) days of the
date the Company receives notice of Executive’s death).

 

6



--------------------------------------------------------------------------------

5.2. Disability.

(a) If, as a result of Executive’s incapacity due to physical or mental illness,
Executive shall have been absent from Executive’s duties with the Company on a
full-time basis for one hundred eighty (180) consecutive calendar days, and
within thirty (30) days after written notice of termination Executive shall not
have returned to the full-time performance of his duties, with or without
reasonable accommodations, the Company may thereafter notify Executive of his
termination of employment. In the event of such termination, the Company shall
pay to Executive the Final Compensation within six (6) days of the Termination
Date, and shall pay the Final Bonus within twenty (20) days of the Termination
Date.

(b) The Board or CEO may designate another employee to act in Executive’s place
during any period of Executive’s disability. Notwithstanding any such
designation, Executive shall continue to receive his compensation and benefits
in accordance with Section 4 above, to the extent permitted by the then-current
terms of the applicable benefit plans, until Executive becomes eligible for
disability income benefits under the Company’s disability income plan or until
the termination of his employment, whichever shall first occur.

(c) While receiving disability income payments under the Company’s disability
plan, Executive shall not be entitled to receive any Base Salary under
Section 4.1 hereof, but shall continue to participate in Company benefit plans
and receive all other compensation set forth in Section 4 above.

5.3. By the Company for Cause. During the Term, the Company may terminate
Executive’s employment for Cause as defined in Section 1.4 above. If Executive’s
employment is terminated for Cause as defined in Section 1.4 above, then the
Company shall have no further obligation to Executive other than to immediately
pay his Final Compensation.

5.4. By the Company Without Cause. During the Term, the Company may terminate
Executive’s employment without Cause at any time upon thirty (30) days written
notice to Executive. If Executive’s employment is terminated by the Company
without Cause then, in addition to immediately paying Executive the Final
Compensation and Final Bonus, Executive shall be paid severance equal to
eighteen (18) months Base Salary (the “Severance Payment”). In the event that
Executive is selected by the Required Consenting Equityholders (subject to the
consent right of AT&T and in consultation with the Consenting Noteholders) to
serve as either the Chief Executive Officer, the Chief Operating Officer, or the
Chairman of Reorganized Goodman, then the applicable employment agreement with
Reorganized Goodman shall be modified to increase severance pay from eighteen
months to twenty-four months. Any obligation of the Company to provide Executive
the Severance Payment is conditioned on Executive signing, delivering to the
Company and not revoking a release in a similar form to the form attached hereto
as Exhibit A (the “Release”) within sixty (60) days after the Termination Date.
The Severance Payment shall be paid in accordance with the following schedule:
(i) an amount equal to 50% of the Severance Payment will be payable in four
(4) equal payments, with (A) the first payment being at the Company’s next
regular payroll period which is at least five (5)

 

7



--------------------------------------------------------------------------------

business days following the effective date of the Release (provided that if the
60-day time period for the Release begins in one taxable year and ends in a
subsequent taxable year, the first payment shall be paid in the subsequent
taxable year (for example, if Executive terminates on December 1, then the first
payment shall not be paid until on or after January 1 of the next year,
regardless of when the Release is returned)), and (B) each of the remaining
three (3) payments (the “Quarterly Payments”) being paid on the next payroll
period following the third, sixth and ninth month anniversary dates of the first
payment; and (ii) the remaining amount of the Severance Payment will be payable
in nine (9) equal monthly payments with the first of such payments being paid on
the first payroll period coinciding with or next following one (1) month after
the last Quarterly Payment, and each of the remaining eight (8) payments being
paid monthly thereafter. In the event the Company terminates Executive’s
employment without Cause, any and all incentive or other unvested grants or
deferred compensation awards shall be fully and immediately vested as of the
Termination Date without any further action by Executive or the Company.

5.5. By Executive for Good Reason. During the Term, Executive may terminate his
employment at any time for Good Reason. For purposes of this Agreement, the
following shall constitute “Good Reason” for termination by Executive:

(a) any material diminution in Executive’s authority, duties or responsibilities
with the Company;

(b) the assignment to Executive of any duties or responsibilities that are
materially inconsistent with Executive’s existing duties or responsibilities as
Executive Chairman;

(c) any reduction by the Company in Executive’s Base Salary, Management Bonus or
Retention Bonus;

(d) a Change in Control;

(e) unless otherwise consented to in writing by Executive, the imposition of any
requirement that Executive relocate to, or perform any of his duties hereunder
at, any location that is more than fifty (50) miles from his current primary
residence located at 1008 Middle Creek Road, Fredericksburg, Texas 78624;
provided, however, that reasonable and customary business travel, and the
expectation that Executive will perform certain functions in other offices of
the Company in the ordinary course of business consistent with past practices,
shall not be deemed a required relocation under this Section 5.5(e);

(f) the Company’s failure to obtain the express assumption of this Agreement by
any successor to the Company;

(g) any material breach by the Company of any agreement (including, without
limitation, this Agreement) between it and Executive; or

(h) any requirement that Executive report to some person or persons other than
the Board.

 

8



--------------------------------------------------------------------------------

Any Good Reason shall not be waived by Executive’s continued employment
following an act or omission giving rise to such Good Reason. However, Executive
shall not be deemed to have been terminated for Good Reason pursuant to
Section(s) 5.5(a), (b), (c), (f) or (g) above without having first provided at
least thirty (30) days written notice to the Company setting forth the specific
acts or omissions which constitute or give rise to Good Reason and the Company
fails to cure such acts or omissions within the thirty (30) day notice period.

If Executive’s employment is terminated by Executive for Good Reason then, in
addition to immediately paying Executive the Final Compensation and Final Bonus,
Executive shall be paid the Severance Payment. Any obligation of the Company to
provide Executive the Severance Payment is conditioned on Executive signing,
delivering the Release to the Company and not revoking the Release as provided
therein within sixty (60) days after the Termination Date. The Severance Payment
shall be paid in accordance with the following schedule: (i) an amount equal to
50% of the Severance Payment will be payable in four (4) equal payments, with
(A) the first payment being at the Company’s next regular payroll period which
is at least five (5) business days following the effective date of the Release
(provided that if the 60-day time period for the Release begins in one taxable
year and ends in a subsequent taxable year, the first payment shall be paid in
the subsequent taxable year (for example, if Executive terminates on December 1,
then the first payment shall not be paid until on or after January 1 of the next
year, regardless of when the Release is returned), and (B) each of the remaining
Quarterly Payments being paid on the next payroll period following the third,
sixth and ninth month anniversary dates of the first payment; and (ii) the
remaining amount of the Severance Payment will be payable in nine (9) equal
monthly payments with the first of such payments being paid on the first payroll
period coinciding with or next following one (l) month after the last Quarterly
Payment, and each of the remaining eight (8) payments being paid monthly
thereafter. In the event Executive terminates his employment for Good Reason,
any and all incentive or other unvested grants or deferred compensation awards
shall be fully and immediately vested as of the Termination Date without any
further action by Executive or the Company.

5.6. By Executive Other than for Good Reason. During the Term, Executive may
terminate his employment at any time upon sixty (60) days’ written notice to the
Company. In the event of termination by Executive pursuant to this Section 5.6,
the Board may elect to waive the period of notice, or any portion thereof, and,
if the Board so elects, the Company shall pay Executive his Base Salary for the
notice period (or for any remaining portion of the period). If Executive’s
employment is voluntarily terminated by him other than for Good Reason, then the
Company shall pay Executive the Final Compensation within six (6) days of his
Termination Date.

5.7. By Expiration of the Term. If Executive’s employment with the Company
terminates upon the expiration of the Term, Executive shall be paid the Final
Compensation, Final Bonus (not prorated), and the Severance Payment. Any
obligation of the Company to provide Executive the Severance Payment is
conditioned on Executive signing, delivering to the Company and not revoking the
Release as provided therein within sixty (60) days after the Termination Date.
The Severance Payment shall be paid in accordance with the following schedule:
(i) an amount equal to 50% of the Severance Payment will be payable in four
(4) equal payments, with (A) the first payment being at the Company’s next
regular payroll period which is at least five (5) business days following the
effective date of the Release (provided that if the 60-day

 

9



--------------------------------------------------------------------------------

time period for the Release begins in one taxable year and ends in a subsequent
taxable year, the first payment shall be paid in the subsequent taxable year
(for example, if Executive terminates on December 1, then the first payment
shall not be paid until on or after January 1 of the next year, regardless of
when the Release is returned), and (B) each of the remaining Quarterly Payments
being paid on the next payroll period following the third, sixth and ninth month
anniversary dates of the first payment; and (ii) the remaining amount of the
Severance Payment will be payable in nine (9) equal monthly payments with the
first of such payments being paid on the first payroll period coinciding with or
next following one (1) month after the last Quarterly Payment, and each of the
remaining eight (8) payments being paid monthly thereafter. In the event
Executive’s employment with the Company terminates at the expiration of the
Term, any and all incentive or other unvested grants or deferred compensation
awards shall be fully and immediately vested as of the Termination Date without
any further action by Executive or the Company.

5.8. Continued Payment of Insurance Premiums. Upon termination of Executive’s
employment under any of Sections 5.4, 5.5, or 5.7 above, the Company shall also
pay 100% of the monthly premiums on the Policies for a period of up to
thirty-six (36) months, or such shorter period as allowed by the Policy, from
and after the Termination Date, to the extent permitted by law and subject to
Executive’s validly electing to continue coverage under such Policies. If any
one or more of the Policies expire, the Company shall procure a substantially
similar policy to replace each such expired policy for Executive and pay 100% of
the monthly premium on such Policy. Executive understands and agrees that the
payments made pursuant to this Section 5.8 shall be included in his taxable
income to the extent required by applicable law. Notwithstanding the foregoing,
if the payments made pursuant to this Section 5.8 would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties as determined under final regulations promulgated
pursuant to PPACA, the Company shall reform this Section 5.8 in a manner as
necessary to comply with PPACA.

5.9. Section 409A and Timing of Payments. For purposes of this Agreement, any
references to termination of employment shall mean a “separation from service”
under Section 409A of the Code. If, at the time Executive’s employment with the
Company terminates, the Company is publicly traded (as defined in Section 409A
of the Code), any amounts payable under this Section 5 that would otherwise be
considered deferred compensation subject to the additional twenty percent (20%)
tax imposed by Section 409A if paid within six (6) months following the
Termination Date shall be paid at the later of the time otherwise provided in
Section 5 or the earliest time that will prevent such amounts from being
considered deferred compensation. For purposes of Section 409A of the Code, each
payment under this Section 5 (and each other severance plan payment) will be
treated as a separate payment.

6. Effect of Termination.

6.1. Benefits. Benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of the termination of Executive’s employment
without regard to any continuation of Base Salary or other payment to Executive
following such Termination Date; provided, however, that in the event
Executive’s employment is terminated pursuant to Section(s) 5.2, 5.4, 5.5 or 5.7
above, the Company shall pay any monthly premiums attributable to COBRA coverage
for Executive and his “qualified beneficiaries” (as defined by COBRA) should

 

10



--------------------------------------------------------------------------------

Executive elect to receive or be provided such coverage for up to thirty-six
(36) months, or such shorter period allowed by COBRA, and the Company shall
continue any benefits provided pursuant to the Executive Benefit Plan that are
not covered by COBRA for a period of thirty-six (36) months. Executive
understands and agrees that payments made pursuant to this Section 6.1 shall be
included in his taxable income to the extent required to avoid adverse tax
consequences on the Company or Executive with respect to reimbursements under
the Company’s group health insurance plan for Executive and/or his qualified
beneficiaries.

6.2. Survival of Obligations. Provisions of this Agreement shall survive any
termination of Executive’s employment hereunder, including termination of this
Agreement upon the expiration of the Term, if so provided herein or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation the obligations of Executive under Sections 7 and 8 hereof
and the obligations of the Company under Section 5.

6.3. Mitigation Not Required. Executive shall not be required to mitigate the
amount of any payment(s) provided for in this Agreement either by seeking
employment or otherwise. Furthermore, the Company shall not be entitled to set
off or reduce any payments owed to Executive under this Agreement by the amount
of earnings or benefits received by Executive in any future employment.

6.4. Legal Expenses. If any contest or dispute shall arise under this Agreement
involving termination of Executive’s employment with the Company or involving
the validity, interpretation, enforceability, or liability under any provision
of this Agreement then (regardless of the outcome, unless and until it shall be
determined by a court of competent jurisdiction in a final, non-appealable
decision in favor of the Company or that the Company’s interpretation of the
Agreement is otherwise substantially accurate), the Company shall reimburse
Executive for all legal fees and expenses, if any, incurred by Executive in
connection with such contest or dispute within thirty (30) days of receiving
such request and reasonable documentation (which need not include any privileged
or confidential information of Executive) of such fees and expenses from
Executive. Notwithstanding anything to the contrary contained herein, in the
event a court of competent jurisdiction, in a final, non-appealable decision,
finds in favor of the Company or that the Company’s interpretation of the
Agreement is otherwise substantially accurate, Executive shall reimburse the
Company for all legal fees and expenses previously paid to Executive (without
interest) with respect to such contest or dispute within thirty (30) days of
such finding. No reimbursement of any expense shall be made by the Company after
December 31st of the year following the calendar year in which the expense was
incurred. The amount eligible for reimbursement under this Section 6.4 during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and the right to reimbursement under this Section 6.4 is not
subject to liquidation or exchange for another benefit.

7. Confidential Information. Ownership of Information, Inventions and Original
Work, and Restrictive Covenants.

7.1. Confidential Information. Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information, that Executive may
develop Confidential Information for the Company or its Affiliates, and that the
Company has and will continue to provide Executive with Confidential Information
during the course of his

 

11



--------------------------------------------------------------------------------

employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and shall not
disclose to any person or entity or use, other than as required by applicable
law or for the proper performance of his duties and responsibilities to the
Company and its Affiliates, any Confidential Information obtained by Executive
incident to his employment by the Company or any of its Affiliates. Executive
understands that this restriction shall continue to apply for a period of two
(2) years after his employment terminates, regardless of the reason for such
termination.

7.2. Safeguard and Return of Documents. All documents, records, tapes, and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates, and any copies, in whole or in
part, thereof (the “Documents”), whether or not prepared by Executive, shall be
the sole and exclusive property of the Company and its Affiliates. Executive
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates all Documents then in Executive’s possession or control
with the exception of this Agreement or other documents related to Executive’s
compensation or benefits.

7.3. Ownership of Information, Inventions and Original Work. Executive agrees
that any creative works, discoveries, designs, software, computer programs,
inventions, improvements, modifications, enhancements, know-how, formulations,
concepts or ideas which are conceived, created or developed by Executive, either
alone or with others (collectively referred to as “Work Product”), is the
exclusive property of the Company if:

(a) it was conceived or developed in any part on Company time;

(b) any equipment, facilities, materials, or Confidential Information of the
Company was used in its conception or development; or

(c) it either (i) relates, at the time of conception or reduction to practice,
to the Company’s business or to an actual or demonstrably anticipated research
or development project of the Company, or (ii) results from any work performed
by Executive for the Company.

Executive agrees to assist the Company in obtaining a patent or copyrights on
such Work Product and to provide such documentation and assistance as is
necessary for the Company to obtain such patent or copyright. Executive shall
maintain adequate written records of such Work Product in such format as may be
specified by the Company. Such records will be available to and remain the sole
property of the Company at all times.

7.4. Restrictive Covenants. Executive acknowledges that, in order to effectuate
the promise to hold Confidential Information in trust for the Company and in
order to protect the Company’s legitimate business interests (which include, but
are not limited to, continuation of contracts and relationships with its
customers, its reputation, its competitive advantage, its goodwill and the value
of the shares and options awarded to Executive with respect to the Company’s
stock), it is necessary to enter into the following restrictive covenants.
Without the prior written consent of the Company, Executive shall not, during
his employment at the Company or for a period of eighteen (18) months following
the termination of employment:

(a) engage in or perform services for a Competing Business. For purposes of this
Agreement, “Competing Business” is one which provides the same or substantially
similar products and services as those provided by the Company during
Executive’s employment, including, but not limited to, telecom consulting,
telecom field services, wireline EFI&T services, wireless EFI&T services,
software, or circuit audits, retrofits or software development , but shall
specifically exclude any OEM telecom company, cable company, or electronic
manufacturing services (contract manufacturing) company. The geographic area for
purposes of this restriction is the area(s) within the United States and of any
Company office or facility in which, from which, or in relation to which
Executive performed services for the Company;

 

12



--------------------------------------------------------------------------------

(b) have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by Executive of any stock or other equity
interest listed on any national securities exchange of any corporation or other
entity conducting a competing business shall not be deemed a violation of this
Agreement if the aggregate amount of such stock or equity interests owned by
Executive does not exceed five percent (5%) of the total outstanding stock or
equity interests of such entity;

(c) solicit business from, attempt to do business with, or do business with any
person or entity that was a customer/client of the Company during Executive’s
employment with the Company and which Executive either: (a) called on, serviced,
did business with, or had contact with during his employment; or (b) became
acquainted with or received Confidential Information regarding during his
employment. This restriction applies only to business that is in the scope of
services or products provided by the Company. The geographic area for purposes
of this restriction is the area where the customer/client is located and/or does
business; or

(d) solicit, induce, or attempt to solicit or induce, on behalf of himself or
any other person or entity, any employee of the Company to terminate his/her
employment with the Company and/or to accept employment elsewhere.

8. Assignment of Rights to Intellectual Property. Executive shall promptly and
fully disclose all Intellectual Property to the Company. Executive hereby
assigns and agrees to assign to the Company (or as otherwise directed by the
Company) Executive’s full right, title and interest in and to all Intellectual
Property. Executive agrees to execute any and all applications for domestic and
foreign patents, copyrights, or other proprietary rights and to do such other
acts (including, without limitation, execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company and to permit the Company to enforce any
patents, copyrights, or other proprietary rights to the Intellectual Property.
All copyrightable works that Executive creates in the course of his employment
by the Company shall be considered “work made for hire.”

9. Enforcement of Covenants. Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including, but
not limited to, the restraints contained in Section 7 above. Executive agrees
that said restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area.

 

13



--------------------------------------------------------------------------------

10. Assignment and Succession.

10.1. No Assignment by Executive. This Agreement is personal to Executive and
(except as provided in Section 4.8 above) shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representative.

10.2. Succession. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company may assign this
Agreement only to an assignee that agrees to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

11. Indemnification. The Company hereby agrees to indemnify Executive (on an
after-tax basis) and hold him harmless to the fullest extent permitted by law
against any and all actions, claims, demands, proceedings, damages, losses or
suits, including (without limitation) all costs and/or expenses of defense
(including but not limited to attorneys’ fees) resulting from Executive’s good
faith performance of his duties and obligations with the Company. The Company
also agrees to indemnify and reimburse Executive (on an after-tax basis) if any
amounts payable to Executive under this Agreement are subject to additional
income or excise tax under either Section 409A or 4999 of the Code or any
similar or successor provisions of 409A or 4999. The Company agrees to pay for
any and all such costs, fees, expenses and/or taxes within thirty (30) days of
it receiving an invoice or bill for such costs, fees, expenses and/or taxes.

12. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier or (iv) sent via
facsimile confirmed in writing as follows:

If to the Company:

Goodman Networks Incorporated

2801 Network Blvd., Suite 300

Frisco, Texas 75034

Attention: Board of Directors

If to Executive:

Mr. Jason A. Goodman

6613 Autumn Mist Cove.

Little Elm, Texas 75068

or to such other address or addresses as either party shall have designated in
writing to the other party hereto, provided, however, that any notice sent by
certified or registered mail shall be deemed delivered on the date of delivery
as evidenced by the return receipt.

13. Severability. If any portion or provision of this Agreement shall, to any
extent, be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this

 

14



--------------------------------------------------------------------------------

Agreement, or the application or such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

14. Waiver. No waiver of such provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, understandings and
agreements (excluding any agreements governing the rights and obligations of the
Company and Executive with respect to the securities of the Company, and any
Company-provided separate benefit or severance plans, all of which remain in
full force and effect in accordance with their terms) between the parties
pertaining to or concerning the subject matter of this Agreement. However, if
any conflict or discrepancy exists between the terms of this Agreement and any
other agreements or benefit plans of the Company, the terms of this Agreement
shall control and be given full effect. No oral statements or prior written
material not specifically incorporated in this Agreement shall be of any force
and effect. Executive acknowledges and represents that in executing this
Agreement, Executive does not rely on, has not relied on, and specifically
disavows any reliance on any communications, promises, statements, inducements,
or representation(s), oral or written, by the Company or its Affiliates, except
as expressly contained in this Agreement. The parties represent that they relied
on their own judgment in entering into this Agreement.

16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by an expressly authorized representative of
the Company.

17. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

19. Governing Law and Forum Selection. This Agreement shall be construed, and
the legal relations between the parties determined, in accordance with the laws
of the State of Texas, without regard to its conflicts of law rules. Any action
brought in connection with this Agreement shall be brought exclusively in the
state district court of Dallas or Collin County, Texas. The Parties hereby
irrevocably consent to the exclusive jurisdiction and venue of such Texas state
district court and waive any objection they may have to the laying of venue of
any such proceeding in such court.

*********

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

GOODMAN NETWORKS INCORPORATED By:  

 

  Name:  

 

  Title:  

 

 

 

  JASON A. GOODMAN



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments and benefits to be provided to me in
connection with my separation from the position of Chief Operating Officer of
Goodman Networks Incorporated (the “Company”), as set forth in the Executive
Employment Agreement between me and the Company (the “Agreement”), my receipt of
which is conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
of which is hereby acknowledged, I, on my own behalf and on behalf of my heirs
executives, administrators, beneficiaries, representatives and assigns, and all
others claiming through me, hereby release and forever discharge the Company,
its subsidiaries and other affiliates and all of their respective past, present
and future officers, directors, direct and indirect shareholders, employees,
agents, general and limited partners, members, managers, joint venturers,
representatives, successors and assigns, and all others connected with any of
them (all of the foregoing, the “Released”), both individually and in their
official capacities, from any and all causes of action, rights and claims of any
type or description, known or unknown, which I have had in the past, now have,
or might now have, through the date of my signing of this Release of Claims, in
any way resulting from, arising out of or connected with my employment with the
Company or any of its subsidiaries or other affiliates or the termination of
that employment including, but not limited to, any claim arising in common law,
any tort claim, any claim for breach of contract or any claim made under any
federal, state or local law, regulation, ordinance or other requirement
(including without limitation Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act and the
fair employment practices laws of the state or states in which I have been
employed by the Company or any of the subsidiaries or other affiliates, each as
amended from time to time) (all of the foregoing causes of action, rights and
claims, collectively, “Claims”).

Excluded from the scope of this Release of Claims is (i) any claim arising after
the effective date hereof with respect to the Company’s obligations under the
terms of the Agreement, (ii) any right of exculpation, indemnification,
advancement or contribution that I have pursuant to the governing documents of
the Company, any resolutions of the Board of Directors of the Company, the
Agreement, or any similar agreements or authorizations of the Company’s
subsidiaries or other affiliates, and (iii) any benefit to which I may be
entitled under any directors and officers, errors and omissions or similar
insurance policy or policies maintained by the Company.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the date of my separation or termination from my position with
the Company, but that I may consider the terms of this Release of Claims for up
to twenty-one (21) days (or such longer period as the Company may specify or
agree) from the date of my separation or termination from the Company. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Board of Directors
of the Company and that this Release of Claims will take effect only upon the
expiration of such seven (7) day revocation period and only if I have not timely
revoked it (“Release Effective Date”).

 

2



--------------------------------------------------------------------------------

Exhibit 2

Severance and Release Agreement for Jonathan Goodman



--------------------------------------------------------------------------------

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This negotiated Separation Agreement and General Release (“Agreement”) is made
and entered into between JONATHAN GOODMAN on his own behalf and on behalf of his
heirs, executors, administrators, attorneys, successors and assigns
(“EXECUTIVE”) and Goodman Networks, Inc., and each and every officer, director,
executive, agent, parent, subsidiary, wholly owned company, affiliate and
division, and their successors, assigns, beneficiaries, legal representatives,
insurers and heirs (collectively “COMPANY”) (the EXECUTIVE and the COMPANY are
referred to collectively as the “Parties”).

Reference is hereby made to that certain Employment Agreement effective
January 1, 2007, the First Amendment effective June 6, 2008, the Second
Amendment effective July 15, 2008, the Amended and Restated Employment Agreement
effective October 16, 2012, and the First Amendment to the Amended and Restated
Employment Agreement effective April 11, 2014 by and between the COMPANY and the
EXECUTIVE (the “Employment Agreement”), and all capitalized terms used but not
otherwise defined in this Agreement shall have the respective meanings assigned
to such terms in the Employment Agreement. The Parties acknowledge they have
continually honored the terms of the Employment Agreement notwithstanding its
expiration on December 16, 2015 because EXECUTIVE’s employment with the Company
did not terminate at the expiration of the Term under Section 5.7 of the
Employment Agreement. The Parties acknowledge the thirty (30) day notice period
in EXECUTIVE’s Employment Agreement is inapplicable and EXECUTIVE waives his
right to receive this pay through the notice period.

The Parties desire to resolve all matters related to the EXECUTIVE’s employment
with COMPANY and relationship with the COMPANY, including all matters arising
under the Employment Agreement and matters related to his separation from
employment without cause at COMPANY effective January 19, 2017 (“Separation
Date”). In consideration of the mutual covenants and agreements contained
herein, the Parties agree as follows:

1. Consideration. In exchange for the promises made herein, the Parties agree
that:

 

  a. As for Executive’s final Base Compensation and Final Bonus pursuant to the
Employment Agreement, the following items described in clauses 1(a)(i) through
1(a)(vi) shall be paid or provided by the COMPANY to EXECUTIVE:

 

  (i) EXECUTIVE shall not be entitled to nor shall he receive any Management
Bonus under the Employment Agreement;

 

  (ii) EXECUTIVE shall not be entitled to nor shall he receive any Retention
Bonus under the Employment Agreement;

 

  (iii) EXECUTIVE shall not be entitled to nor shall he receive any company car
under the Employment Agreement;

 

  (iv) EXECUTIVE shall not be entitled to nor shall he receive any equity grants
under the Employment Agreement;

 

1



--------------------------------------------------------------------------------

  (v) EXECUTIVE shall not be entitled to nor shall he receive any real estate
keep whole benefit under the Employment Agreement; and,

 

  (vi) The COMPANY shall reimburse EXECUTIVE, no later than February 28, 2017
for the EXECUTIVE’s business expenses which have been incurred but not
reimbursed by the Separation Date, subject to substantiation prior to such date
by the EXECUTIVE in accordance with the COMPANY’s expense reimbursement
policies.

 

  b. After the effective date of this Agreement, which is the eighth (8) day
after the EXECUTIVE signs this Agreement (“Effective Date”), the COMPANY agrees
to pay EXECUTIVE, as set forth herein, cash severance benefits, subject to all
applicable federal, state and local income and payroll taxes, deductions and
withholdings, totaling twenty-four (24) months of Base Salary ($795,000.00)
provided EXECUTIVE complies with Articles 7, 8, and 9 of the Employment
Agreement, as well as other provisions of the Employment Agreement which survive
termination. Payments are to begin on the COMPANY’s next regular payroll period
after the Notice Period, and shall continue to be paid on the COMPANY’s regular
payroll periods during the severance period and as specified in the Employment
Agreement, only if the COMPANY enters into a pre-packaged Chapter 11 bankruptcy
plan which does not affect the COMPANY’s obligations under this Agreement (the
“Pre-Pack”). If the COMPANY approves entry into any bankruptcy plan other than
the Pre-Pack, the COMPANY shall, prior to the filing of any such plan, make all
payments due to EXECUTIVE hereunder in a lump sum. The severance payments
provided for in this paragraph are in addition to and not part of the Notice
Period Payment.

 

  c. EXECUTIVE may have the right to continue certain benefits pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”) after
the Separation Date and will receive a notification of COBRA rights under
separate cover. Provided EXECUTIVE validly and timely elects COBRA continuation
coverage, to the extent permitted by law, the COMPANY agrees to pay up to 100%
of the COBRA premiums to continue medical, dental, and vision insurance coverage
under the COMPANY’s group health insurance plan for EXECUTIVE and his “qualified
beneficiaries” (as defined by COBRA) in accordance with COBRA and the terms of
the COMPANY’s group health insurance plan, as it may be amended from time to
time (the “Health Benefits”) for a period of up to eighteen (18) months or such
shorter period allowed by COBRA from the Separation Date. EXECUTIVE understands
and agrees that payments made pursuant to this Paragraph shall be included in
his taxable income to the extent required by applicable law. EXECUTIVE and the
COMPANY agree that the foregoing period of COMPANY-paid COBRA coverage shall
count against, and reduce, the otherwise applicable period during which the
EXECUTIVE and his “qualified beneficiaries” (as defined by COBRA) would be
entitled to receive COBRA coverage that is not so paid by the COMPANY.

 

2



--------------------------------------------------------------------------------

  d. Notwithstanding any contrary provisions of the applicable Stock Option
Award Agreements governing stock options granted to EXECUTIVE pursuant the
Employment Agreement, on and following the Effective Date, if applicable, any
outstanding stock options with respect to the COMPANY’s stock held by EXECUTIVE
on the Separation Date may be exercised until the earlier of (i) the expiration
date of the original “Option Period” as defined under such Stock Option Award
Agreements (or such comparable defined term relating to the period of
exercisability of the stock options), or (ii) the tenth (10th) anniversary of
the date of grant of the respective stock option. The COMPANY and EXECUTIVE
agree to executive such other documents in connection with the foregoing,
including an amendment to the applicable Stock Option Award Agreements, as the
COMPANY may determine should be executed to effectuate the foregoing provisions.

 

  e. EXECUTIVE acknowledges and agrees that he shall not be entitled any
severance or other payments provided under this Agreement if he fails to return
all assets and equipment provided to him for the performance of his duties.

 

  f. EXECUTIVE acknowledges that the foregoing is adequate consideration for
this Agreement.

2. Acknowledgements. EXECUTIVE acknowledges that: (i) he has been paid for all
hours worked, and paid all remuneration owed to him, including but not limited
to all wages, bonuses, and all other payments, (ii) he has not suffered any
on-the-job injury for which he has not already filed a workers’ compensation
claim, (iii) he has received payment for any accrued, but unused, paid time off
and has no accrued but unused PTO due to him, (iv) he has received any leave to
which he was entitled during his employment, (v) he has not been retaliated or
discriminated against because he took a family or medical leave or any reason
protected by law, (vi) COMPANY has not interfered with his ability to request or
take such leaves, (vii) except as otherwise provided in this Agreement or
provided by law, all other employment related benefits terminated as of the
Separation Date, and (viii) he has returned all assets and equipment provided to
him for the performance of his duties. EXECUTIVE will not be entitled to
compensation for any bonus plan, savings plan, incentive plan or benefit not
specifically mentioned within this Agreement.

3. Release of All Claims. The Parties intend to effectuate with this Agreement
the complete extinguishment of any and all claims, known or unknown, and actions
of any nature whatsoever, from the beginning of time to the effective date of
this Agreement and to release and forever discharge COMPANY of and from any and
all manner of actions, causes of actions, charges, suits, rights to attorneys’
fees or costs, debts, obligations, claims, and demands whatsoever in law or
equity by reason of any matter, cause or thing whatsoever, and particularly, but
without limitation of the foregoing general terms, by reason of any claims or
actions arising from EXECUTIVE’s separation of employment with COMPANY. In
addition, he unconditionally releases, discharges, waives, and holds harmless
the COMPANY from each and every other claim, cause of action, right, liability,
penalty, expense, or demand of any kind and nature, whether or not presently
known to exist.

 

3



--------------------------------------------------------------------------------

With respect to the claims that EXECUTIVE is releasing and waiving, he is
releasing and waiving not only his right to recover money or other relief in any
action that he might institute, but also he is releasing and waiving his right
to recover money or other relief in any action that might be brought on his
behalf by any other person or entity including, but not limited to, the United
States Equal Employment Opportunity Commission, the Department of Labor, or any
other federal, state or local governmental agency or department. EXECUTIVE
acknowledges and agrees that the released claims include any that have been or
may hereafter be asserted on EXECUTIVE’s behalf in any class or collective
action relating to his employment and/or the termination of his employment with
the COMPANY (“Class/Collective Action”). Accordingly: (a) EXECUTIVE waives any
right to participate in any Class/Collective Action, including serving as a
class representative or named plaintiff; and (b) EXECUTIVE waives any right to
receive notice of any pending or resolved Class/Collective Action. In the event
that EXECUTIVE is included or identified as a member or potential member of a
class or collective in Class/Collective Action, he agrees to (i) opt out of such
proceeding after learning of his inclusion by executing without objection or
delay any opt out form presented to him, and/or (ii) not to opt in to such
proceeding.

Excluded from the release and waiver are any claims or rights which cannot be
waived by law, such as his right to file a charge with an administrative agency
or participate in any agency investigation. EXECUTIVE is, however, waiving his
right to recover any money in connection with such a charge or investigation. If
a lawful subpoena to testify before any entity is issued to EXECUTIVE, he will
immediately notify COMPANY and provide it with a copy of the subpoena.

This Agreement is a full and final bar to any claims that EXECUTIVE may have
against COMPANY, including, without limitation, any claims:

(a) arising from his terms and conditions of employment, separation from
employment, or the employment practices of the COMPANY, including but not
limited to claims alleging a violation of personnel policies, stock agreements,
benefit plans, procedures, and handbooks;

(b) relating to any claims for punitive or compensatory damages; back and/or
front pay claims and fringe benefits including bonuses; disability benefits;
penalties; interest; or payment of any attorneys’ fees, costs or expenses for
him;

(c) arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefits
Protection Act, the Family Medical Leave Act, the Fair Labor Standards Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Consolidated Omnibus
Reconciliation Act, the Genetic Information Nondiscrimination Act, the Uniformed
Services Employment and Re-Employment Rights Act, Texas Commission on Human
Rights Act/Texas Employment Discrimination Law, Texas Disability Discrimination
Law, Texas whistleblower protection statute, Texas Minimum Wage Act, Texas wage
payment law, state and local human rights and/or discrimination laws, state and
local wage and hour laws, state and local equal pay laws, state and local leave
laws, state and local whistleblower laws, state

 

4



--------------------------------------------------------------------------------

and local unfair competition laws, and claims alleging discrimination or
harassment or aider and abettor liability on the basis of pregnancy, age, race,
color, gender (including sexual harassment), national origin, ancestry,
disability, medical condition, genetic information, religion, sexual
orientation, marital status, caregiver status, parental status, veteran status,
source of income, entitlement to benefits, union activities, or any other status
protected by local, state or federal laws, constitutions, regulations,
ordinances or executive orders; and,

(d) based on any express or implied contract or covenant of good faith and fair
dealing, tort, common law, negligence, constitutional, statutory, whistleblower,
public policy, personal injury, invasion of privacy, defamation, emotional
distress, retaliation, detrimental reliance, or wrongful discharge theory.

EXECUTIVE expressly understands that among the various rights and claims being
released and waived in this Agreement are those arising under the Age
Discrimination in Employment Act (“ADEA”). This general release does not cover
rights or claims under the ADEA arising after he signs this Agreement.

4. Covenant Not To Sue. A “covenant not to sue” is a legal term which means
EXECUTIVE promises not to file a lawsuit in court. It is different from the
Release of claims contained in Paragraph 3 above. Besides waiving and releasing
the claims covered by Paragraph 3 above, he further agrees not to sue COMPANY in
any forum for any reason, including but not limited to claims, laws or theories
covered by the Release language in Paragraph 3 above. Notwithstanding this
Covenant Not To Sue, he may bring a claim against COMPANY to enforce this
Agreement or to challenge the validity of this Agreement under the ADEA. If he
sues the COMPANY in violation of this Agreement, he shall be liable to the
COMPANY for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Alternatively, if he sues the COMPANY in
violation of this Agreement, the COMPANY can require him to return all but $100
of the money paid to him pursuant to this Agreement. In that event, COMPANY
shall be excused from making any further payments otherwise owed to EXECUTIVE
under the terms of this Agreement.

5. Release of Unknown Claims. For the purpose of implementing a full and
complete release, EXECUTIVE expressly acknowledges that the releases given in
this Agreement are intended to include, without limitation, claims that he did
not know or suspect to exist in his favor at the time of the effective date of
this Agreement, regardless of whether the knowledge of such claims, or the facts
upon which they might be based, would materially have affected the settlement of
this matter; and that the consideration given under the Agreement was also for
the release of those claims and contemplates the extinguishment of any such
unknown claims.

6. Confidentiality. EXECUTIVE warrants that he has not to date and shall not in
the future disclose to any person, organization, media, website, social media
site, blogger, present or former EXECUTIVE’s of COMPANY, either directly or
indirectly, in any manner whatsoever, any information regarding the terms of
this Agreement, or any fact concerning its negotiation, execution or
implementation. EXECUTIVE may make disclosures regarding this Agreement in a
form no more extensive than necessary: (a) to the attorney(s) who are advising
him in connection with this Agreement; (b) to his tax accountants, tax preparers
of financial accounts;

 

5



--------------------------------------------------------------------------------

(c) to his spouse; or (d) to any taxing authority as necessary for the proper
payment of taxes due, if any, on the settlement amount. EXECUTIVE shall instruct
each of the individuals listed in this Paragraph that the information must be
held confidential.

EXECUTIVE acknowledges he has continuing obligations under the Employment
Agreement and other Confidentiality and Nondisclosure Agreements he signed with
the COMPANY, and that during his employment with COMPANY, he had access to
confidential and proprietary information of COMPANY as further defined in the
Employment Agreement, any confidentiality agreement and in the COMPANY’s
employment handbook.

7. Restrictive Covenants. The Parties acknowledge that the Employment Agreement
contains Restrictive Covenants which, among other things, prohibits EXECUTIVE
from engaging in or performing services for a Competing Business (as defined in
the Employment Agreement), or soliciting any customer or client, or soliciting
any COMPANY employee to terminate his/her employment for eighteen (18) months
after the Separation Date.

8. Breach. In the event of EXECUTIVE’s breach of any terms of this Agreement, or
any of the continuing obligations of the EXECUTIVE under the Employment
Agreement, COMPANY may pursue any and all remedies allowable under state and
federal law. Depending on the interpretation of applicable law, these remedies
might include monetary damages, equitable relief, and recoupment of the
consideration described in Paragraph 1 of this Agreement. In the event that any
party commences an action for damages, injunctive relief, or to enforce the
provisions of this Agreement, the prevailing party in any such action shall be
entitled to an award of its reasonable attorney’s fees and all costs, including
appellate fees and costs, incurred in connection therewith as determined by the
court in any such action.

9. Voluntary Agreement. EXECUTIVE acknowledges that he may consult with an
attorney before he signs this Agreement. EXECUTIVE understands he has twenty-one
(21) days within which to decide whether to sign this Agreement, although he may
sign this Agreement at any time within the 21 day period. The Parties expressly
agree that any change to the offer, whether material or immaterial, does not
restart the running of the 21-day consideration period. If he does sign the
Agreement, he will have an additional seven (7) days after he signs it to change
his mind and revoke the Agreement, in which case a written notice of revocation
must be delivered to Anthony J. Rao, 2801 Network Blvd Suite 300 Frisco, TX
75034 by 5:00 P.M. on or before the seventh day following his signing of this
Agreement. EXECUTIVE understands that the Agreement will not become effective
until after that seven-day period has passed and, except as provided for herein,
all assets and equipment provided to him for the performance of his duties has
been returned prior to the extinguishment of the seven-day period. EXECUTIVE
knowingly and voluntarily agrees to all of the terms in this Agreement and
intends to be bound legally by them.

10. Non-Admission. The Parties expressly acknowledge that the fact and terms of
the Agreement are not an admission or concession by COMPANY of any liability or
other wrongdoing under any law.

11. Modifications. No modification of this Agreement shall be effective unless
it is in writing duly signed by all of the Parties hereto.

 

6



--------------------------------------------------------------------------------

12. Severability. The Parties agree that if any provision of this Agreement is
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including but not limited to the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

13. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the Parties hereto shall be governed by
the laws of the state of Texas without regard to its conflict of law rules. The
Parties agree to venue and jurisdiction in the state and federal courts located
in Texas.

14. Return of Assets, Equipment, Materials and Information. EXECUTIVE
acknowledges that all materials and information received or generated by him in
connection with his employment with the COMPANY, including but not limited to
confidential and proprietary information set forth in Paragraph 6, are the sole
property of COMPANY. EXECUTIVE acknowledges that, by the close of business on
the Separation Date, he has returned to COMPANY all company property, including
but not limited to confidential and proprietary information set forth in
Paragraph 6, office keys, security and credit cards, files, product information,
and computer hardware and software (EXECUTIVE confirms he has returned or
disabled the original software and all copies in his possession). EXECUTIVE
agrees to return, no later than the close of business on the Separation Date,
all COMPANY materials and information and all copies thereof that are located or
stored, electronically or otherwise, at his home and/or another site other than
COMPANY’s offices. EXECUTIVE also agrees to return no later than the close of
business on the Separation Date, all assets and equipment provided to him for
the performance of his duties.

15. Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
this subject matter. The Parties understand and acknowledge that this Agreement
is made without reliance upon any statement or representation other than those
expressly described herein.

16. Non-Disparagement. EXECUTIVE agrees that he will not disparage or criticize
the past or present decisions, policies or practices of COMPANY or its officers
and executives, and that he will not make disparaging statements about COMPANY,
its officers, executives, or any individual or entity with whom COMPANY has or
may have a business or personal relationship. COMPANY agrees it will not
disparage or defame EXECUTIVE.

17. Section 409A. For purposes of the rules under Section 409A of the Internal
Revenue Code of 1986, as amended (“the Code”), each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. It is intended that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). In addition, to the extent that any
expenses, reimbursement, fringe benefit or other, similar plan or arrangement in
which the EXECUTIVE participated during the term of the EXECUTIVE’s employment
with the COMPANY or thereafter provides for a “deferral of compensation” within
the meaning of Section 409A, then such amount shall be reimbursed in

 

7



--------------------------------------------------------------------------------

accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations,
including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year, (ii) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

18. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument but all
such counterparts shall constitute one agreement. The Parties agree a facsimile
signature or PDF of an original signature sent via email shall be deemed to be
original signatures.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

      JONATHAN GOODMAN Dated:  

 

   

 

      GOODMAN NETWORKS, INC. Dated:  

 

   

 

      JOHN GOODMAN       Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT FOR CONSENTING NOTEHOLDERS

This Joinder Agreement to the Restructuring Support and Forbearance Agreement,
dated as of January 24, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), by and among Goodman Networks Inc.
(“Goodman”), its subsidiary parties thereto (collectively, the “Company”),1 the
holders of the Secured Notes party thereto, (together with their respective
successors and permitted assigns, the “Consenting Noteholders” and each, a
“Consenting Noteholder”) and the stockholders of Goodman party thereto
(collectively, such stockholders, together with any applicable affiliates, the
“Consenting Equityholders” and each a “Consenting Equityholder”) is executed and
delivered by [                    ] (the “Joining Party” and together with the
other parties to the Agreement, the “Parties”) as of [            ], 201  . Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Agreement.

 

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). Pursuant to Section 3(f) of the Agreement, the Transfer of any Secured
Notes Claims will not be valid and will be void ab initio unless the Joining
Party executes this Joinder Agreement prior to such Transfer. The Joining Party
shall hereafter be deemed to be a “Consenting Noteholder” and a “Party” for all
purposes under the Agreement and with respect to any and all claims held by such
Joining Party.

 

2. Representations and Warranties. With respect to the aggregate principal
amount of Secured Notes set forth below its name on the signature page hereof,
the Joining Party hereby makes the representations and warranties of the
Consenting Noteholders set forth in Section 8(b) thereof to each other Party to
the Agreement.

 

3. Governing Law.

(a) This Joinder Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York, without giving effect to the conflicts of law principles thereof.

(b) Each of the Parties agrees that any legal action, suit or proceeding arising
out of or relating to this Joinder Agreement brought by any party or its
successors or assigns shall be brought and determined in any federal or state
court in the Borough of Manhattan, the City of New York, and each of the Parties
hereby submits to the exclusive jurisdiction of the aforesaid courts for itself
and with respect to its property, generally and unconditionally, with regard to
any such proceeding arising out of or relating to this Agreement or the
Restructuring. Each of the Parties agrees not to commence any proceeding
relating hereto or thereto except in the courts described above in New York,
other than proceedings in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York, as described

 

1 

The “Company” includes Goodman, Goodman Network Services, LLC, Minnesota Digital
Universe, Inc., Multiband Corporation, Multiband EWM, Inc., Multiband EWS, Inc.,
Multiband Field Services, Incorporated, Multiband MDU Incorporated, Multiband
Special Purpose, LLC, and Multiband Subscriber Services, Inc.



--------------------------------------------------------------------------------

herein. Each of the Parties further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Joinder Agreement, the Agreement or the Restructuring Transactions,
(i) any claim that it is not personally subject to the jurisdiction of the
courts in New York as described herein for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) that (A) the proceeding in any
such court is brought in an inconvenient forum, (B) the venue of such proceeding
is improper or (C) this Joinder Agreement, or the subject matter hereof, may not
be enforced in or by such courts. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, the Bankruptcy Court shall have exclusive
jurisdiction over all matters arising out of or in connection with this
Agreement.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT, THE AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 3.

[Remainder of Page Intentionally Left Blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[CONSENTING NOTEHOLDER] By:  

 

Name:  

 

Title:  

 

 

Principal Amount of Secured Notes: $

   

 

Notice Address:

 

 

 

Fax:  

 

Attention:  

 

Email:  

 

Acknowledged: GOODMAN NETWORKS INC., on behalf of itself and each of the other
parties constituting the “Company” under the Agreement By:  

 

Name:  

 

Title:  

 

 

41



--------------------------------------------------------------------------------

EXHIBIT C

Milestones

 

1) the Company shall commence the Chapter 11 Cases by filing bankruptcy
petitions with the Bankruptcy Court no later than February 27, 2017 (such filing
date, the “Petition Date”);

 

2) within two (2) calendar days after the Petition Date, the Parties shall file
with the Bankruptcy Court: (i) the Plan and Disclosure Statement, and (ii) a
motion seeking, among other things: (A) approval of the Disclosure Statement;
(B) approval of procedures for soliciting, receiving, and tabulating votes on
the Plan and for filing objections to the Plan; and (C) to schedule the hearing
to consider confirmation of the Plan;

 

3) no later than sixty (60) calendar days after the Plan and Disclosure
Statement are filed, the Bankruptcy Court shall have entered the Confirmation
Order; and

 

4) no later than fifteen (15) calendar days after entry of the Confirmation
Order by the Bankruptcy Court, the Parties shall consummate the Restructuring
Transactions (the date of such consummation, the “Plan Effective Date”).

 

42



--------------------------------------------------------------------------------

EXHIBIT D

Affiliate Transactions

 

1) Master Services Agreement (Sprint-NOC) between Genesis Networks Enterprises,
Inc. and Goodman Networks, Inc.

 

2) Ranch Lease with Goodman Brothers LP and Goodman Networks, Inc.

 

43



--------------------------------------------------------------------------------

EXHIBIT E

Claims Schedule

Total Estimated Claims: $37 million

 

  1) Accounts Payable and Accrued Liabilities: $30 million

 

  2) Other Claims: $7 million

 

44



--------------------------------------------------------------------------------

EXHIBIT F

Claims Against the Company

 

1) From time to time, John Goodman, Jason Goodman, and/or Jonathan Goodman may
make Claims for indemnification pursuant to:

 

  a) Indemnification Agreement, dated as of October 1, 2012, by and between
Goodman Networks, Inc. and John Goodman;

 

  b) Indemnification Agreement, dated as of October 1, 2012, by and between
Goodman Networks, Inc. and Jason Goodman; and

 

  c) Indemnification Agreement, dated as of October 1, 2012, by and between
Goodman Networks, Inc. and Jonathan Goodman.

 

2) From time to time, John Goodman and Jason Goodman may have claims against the
Company for employment services rendered pursuant to the Employment Agreements
attached as Exhibit 1 to the Term Sheet.

 

3) From time to time, Jonathan Goodman may have claims against the Company
pursuant to the Confidential Separation Agreement and General Release attached
as Exhibit 2 to the Term Sheet.

 

45